

Exhibit 10.55
 
COLOMBIAN PARTICIPATION AGREEMENT
 
BY AND AMONG
 
ARGOSY ENERGY INTERNATIONAL,
 
GRAN TIERRA ENERGY INC.
 
AND
 
CROSBY CAPITAL, LLC
 
DATED
 
AS OF JUNE 22, 2006
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
1. Definitions.
1
1.1.
“AAA Rules”
1
1.1A.
“Acceptable Credit Rating”
1
1.2.
“Adjusted Net Revenue Interest”
2
1.3.
“Adjusted New Commercial Field Capital Expenditures”
2
1.4.
“AFE”
2
1.5.
“Affiliate”
2
1.6.
“Allowed Adjustment Factors”
2
1.7.
“ANH”
2
1.8.
“Base Net Revenue Interest”
2
1.9.
“Base Overriding Royalty Interest”
3
1.10.
“Capital Expenditure Commitment”
3
1.11.
“Capital Expenditure Period”
3
1.12.
“Colombia”
3
1.13.
“Colombian Ad Valorem Taxes”
3
1.14.
“Colombian Association Contracts”
3
1.15.
“Colombian Governmental Authorities”
3
1.16.
“Colombian Source Taxes”
3
1.17.
“Confidential Information”
4
1.18.
“Conversion Precondition”
4
1.19.
“Conditional Overriding Royalty”
4
1.20.
“Crosby Arbitration Award”
4
1.21.
“Crosby Escrow Account”
4
1.22.
“Crosby Escrow Agreement”
4
1.23.
“Crosby Escrow Bank”
4
1.24.
“Crosby Final Determination”
4
1.25.
“Crosby Members”
4
1.26.
“Crosby Net Profits Interest”
4
1.27.
“Crosby Net Profits Interest Percentage”
4
1.28.
“Cure Period”
4
1.29.
“Demand”
4
1.30.
“Ecopetrol”
4

 
-i-

--------------------------------------------------------------------------------


 
1.31.
“Effective Date”
5
1.32.
[INTENTIONALLY DELETED]
5
1.33.
“Historical Properties”
5
1.34.
“Hydrocarbons”
5
1.35.
“Initial Letter of Credit”
5
1.36.
“Initial Term”
5
1.37.
“Issuer Acceptable Credit Rating”
5
1.38.
“Issuer Bank”
5
1.39.
“Letter of Credit”
5
1.40.
“Letter of Credit Default”
5
1.41.
“Material Underpayment”
5
1.42.
“Net Revenue Interest”
5
1.43.
“New Commercial Field”
6
1.44.
“New Commercial Field Capital Expenditures”
6
1.45.
“New Letter of Credit”
6
1.46.
“Operating Expenses”
6
1.47.
“Operator Overhead Costs”
7
1.48.
“Panel”
7
1.49.
“Participation Agreement Dispute”
7
1.50.
“Participation Rights”
7
1.51.
“Payment Default”
7
1.52.
“Person”
7
1.53.
“POPA Prospect Area”
7
1.54.
“Pre-Existing Fields”
8
1.55.
“Prevailing party”
8
1.56.
“Release Covenants”
8
1.57.
“Sales Proceeds”
8
1.58.
“Subsequent Argosy Sale”
8
1.59.
“Subsequent Transfer”
8
1.60.
“U.S. GAAP”
8
1.61.
“Working Interest”
8
2. Payment Obligation for Base Overriding Royalty.
8
2.1.
Calculation of Base Overriding Royalty.
8

 
-ii-

--------------------------------------------------------------------------------


 
2.2.
Post-Effective Date Transfers.
9
2.3.
Unitization.
9
3. Conversion Rights and Payment Obligation for Crosby Net Profits Interest.
9
3.1.
Right to Convert.
9
3.2.
Calculation of Recovery of Adjusted New Commercial Field Capital Expenditures.
9
3.3.
Calculation of Crosby Net Profits Interest.
9
3.4.
Net Profits Amount and Adjustment.
10
3.5.
Conversion Notice.
10
3.6.
Post-Effective Date Transfers.
10
3.7.
Unitization.
10
3.8.
Pre-Existing Fields.
10
4. Payment Obligation for Conditional Overriding Royalty
10
4.1.
Conditional Overriding Royalty Obligations.
10
4.2.
Conditional Overriding Royalty Calculation.
10
4.3.
Post-Effective Date Transfers.
11
4.4.
Unitization.
11
4.5.
Pre-Existing Fields.
11
5. Capital Expenditure Commitment.
11
5.1.
5 Year Expenditure Requirement.
11
5.2.
Underinvestment payment.
12
6. Letter of Credit.
12
6.1.
Interim Terms Prior To Letter of Credit
12
6.2.
Initial Term for Letter of Credit
12
6.3.
Post-Initial Term
13
6.4.
Replacement Letters of Credit.
15
6.5.
Disbursement of Crosby Escrow Funds.
15
6.6.
Delivery of Old or Replaced Letters of Credit.
16
6.7.
Termination of Section 6.
16
7. Payments; Reports; Audit Rights.
16
7.1.
Payments and Reports Regarding Payments.
16
7.2.
Calculation of Payments During First Calendar Year.
18
7.3.
Additional Information Regarding Historical Properties.
19
7.4.
Books and Records.
20

 
-iii-

--------------------------------------------------------------------------------


 
7.5.
Audit.
20
7.6.
Confidentiality.
21
8. Assignment, Sale or Transfer of Historical Properties by Argosy and/or Sale
of Argosy.
21
8.1.
Subsequent Transfers of Historical Properties.
21
8.2.
Subsequent Sale of Argosy or its Successors.
21
8.3.
Assignment of this Agreement By Argosy or Gran Tierra.
21
8.4.
Prohibited Transfers and Assignments.
23
8.5.
Effect of Transfers and Assignments.
23
8.6.
Release of Gran Tierra, Argosy or Permitted Transferees.
23
9. Assignment by Crosby.
23
9.1.
Crosby Members.
23
9.2.
Assignment by Crosby to Non-Members.
24
10. Term; Termination.
24
10.1.
Base Term; Survival.
24
10.2.
Early Termination.
24
11. Dispute Resolution.
25
11.1.
Negotiation.
25
11.2.
Arbitration.
25
11.3.
Injunctive Relief.
26
11.4.
Place of Arbitration.
26
11.5.
Legal Fees and Expenses.
26
11.6.
Jurisdiction; Venue.
26
12. Representations and Warranties.
26
12.1.
Argosy and Gran Tierra.
26
12.2.
Crosby.
27
13. Miscellaneous.
28
13.1.
Notices.
28
13.2.
Inurement.
29
13.3.
No Other Representations or Warranties.
29
13.4.
Modification; Waiver.
29
13.5.
Entire Agreement.
29
13.6.
Headings.
29
13.7.
Interpretation.
29

 
-iv-

--------------------------------------------------------------------------------


 
13.8.
Further Assurances.
29
13.9.
Governing Law.
30
13.10.
No Liability.
30
13.11.
Force Majeure.
30
13.12.
Survival.
30
13.13.
Counterparts.
30
13.14.
Severability.
30
13.15.
Payments in U.S. Dollars.
30
13.16.
Purchase Agreement.
30


-v-

--------------------------------------------------------------------------------



Exhibits
 
Exhibit A – Terms of Letter of Credit Draws
 
Schedules
         
Schedule 1.8
 
Base Net Revenue Interests
Schedule 1.14
 
Colombian Association Contracts
Schedule 1.33
 
Historical Properties
Schedule 1.53
 
POPA Prospect Area Map
Schedule 1.54
 
Pre-Existing Fields
Schedule 9.1
 
Crosby Members

 
-vi-

--------------------------------------------------------------------------------



COLOMBIAN PARTICIPATION AGREEMENT
 
This Colombian Participation Agreement (this “Agreement”) is effective as of the
Effective Date (as defined below) by and among Argosy Energy International, a
Utah limited partnership (“Argosy”), Gran Tierra Energy Inc., a Nevada
corporation whose federal tax id number is 98-0479924 (“Gran Tierra”), and
Crosby Capital, LLC, a Texas limited liability company (“Crosby”). Argosy and
Gran Tierra are referred to herein collectively as the “Co-Obligors.” Argosy,
Gran Tierra and Crosby are each individually referred to herein as a “Party,”
and collectively as the “Parties.”
 
RECITALS
 

A.
WHEREAS, Argosy is an oil and gas exploration and production firm with
operations and an office in the Republic of Colombia, South America
(“Colombia”).

B.
WHEREAS, Gran Tierra is an oil and gas exploration and production company based
in Calgary, Canada with a highly experienced management team with extensive
international experience.

C.
WHEREAS, Gran Tierra and Crosby have entered into a Securities Purchase
Agreement dated as of May 25, 2006, as amended on June 20, 2006 (the “Purchase
Agreement”), pursuant to which Gran Tierra purchased from Crosby all of its
partnership interests in Argosy and all of the capital stock the general partner
of Argosy;

D.
WHEREAS, as part of the consideration for the transactions contemplated by the
Purchase Agreement, Gran Tierra and Argosy agree to pay Crosby, after the
Effective Date, certain amounts based on the future performance of Argosy’s
exploration and production initiatives, future oil and gas prices and Argosy’s
future investment in exploration initiatives, all in accordance with the terms
and conditions of this Agreement.

E.
WHEREAS, as part of the consideration contemplated by this Agreement, Gran
Tierra will cause investment in and commit its experienced staff to Argosy’s
exploration and production initiatives through which Argosy shall derive direct
and indirect benefits.

F.
WHEREAS, in conjunction with the Purchase Agreement and other capital
initiatives Gran Tierra is arranging for a credit facility to fund its
operations, including the operations of Argosy.

G.
WHEREAS, this Agreement is executed as a post-closing requirement of the
Purchase Agreement.

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants and promises herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
 
1. Definitions.
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
1.1. “AAA Rules” has the meaning set forth in Section 11.2.
 
1.1A. “Acceptable Credit Rating” has the meaning set forth in Section 6.3.1.
 
-1-

--------------------------------------------------------------------------------



1.2. “Adjusted Net Revenue Interest” means the Base Net Revenue Interest
adjusted for the Allowed Adjustment Factors.
 
1.3. “Adjusted New Commercial Field Capital Expenditures” means for any New
Commercial Field, New Commercial Field Capital Expenditures for such New
Commercial Field reduced by any portion of such expenditures paid or reimbursed
by any Person other than the Co-Obligors and their Affiliates, including but not
limited to any of the Colombian Governmental Authorities or other Working
Interest participant in such New Commercial Field.
 
1.4. “AFE” has the meaning set forth in Section 7.3.
 
1.5. “Affiliate” means, with respect to the first Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person. The term
“control” means the possession, directly or indirectly, of the power, whether or
not exercised, (i) to vote 5% or more of the securities having voting power for
the election of directors (or Persons performing similar functions) of such
Person or (ii) to direct or cause the direction of the management or policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “common control” have correlative
meanings. In addition, Persons with officers and/or directors in common with
either of the Co-Obligors shall be deemed Affiliates of the Co-Obligors.
Notwithstanding the foregoing, in no event shall Crosby or any of its members,
or any of their Affiliates, be deemed to be an Affiliate of Gran Tierra or
Argosy.
 
1.6. “Allowed Adjustment Factors” means (a) any change (increase or decrease) in
royalty obligations of Argosy under the Colombian Association Contracts pursuant
to applicable Colombian laws, rules or regulations, (b) any change (increase or
decrease) in Ecopetrol participation pursuant to the Colombian Association
Contracts, and (c) any increase in Argosy’s Working Interest in any of the
Historical Properties. As a non-exclusive example of how Argosy’s Working
Interest in any of the Historical Properties could increase, Argosy’s Working
Interest would increase due any of the following events: (a) if other Working
Interest owners in the Historical Properties do not participate in a new
discovery pursuant to a joint operating agreement; (b) any increase in Argosy’s
Working Interest or rights as a matter of law relating to the Historical
Properties, arising from any legal proceedings, actions or remedies; and (c)
direct or indirect acquisition of another party’s interest or rights in the
Historical Properties whether through an assignment, partnership or otherwise.
 
1.7. “ANH” means the Agencia Nacional de Hidrocarburos of Columbia.
 
1.8. “Base Net Revenue Interest” means Argosy’s Net Revenue Interest in the
Historical Properties as of the Effective Date as set forth on Schedule 1.8 in
the sixth column entitled “Argosy Net Revenue Interest.” The Base Net Revenue
Interest for the Historical Properties is reflected as a percentage on Schedule
1.8. Schedule 1.8 reflects the Base Net Revenue Interest by property, field and
formation. The Base Net Revenue Interest percentages were calculated in the
following manner: a percentage obtained as the product of multiplying (a) 100 by
(b) one minus the share of production owed as a royalty to Colombian
Governmental Authorities expressed in a percentage multiplied by (c) the Working
Interest owned by Argosy expressed in a percentage.
 
-2-

--------------------------------------------------------------------------------



1.9. “Base Overriding Royalty Interest” has the meaning provided in Section 2.1.
 
1.10. “Capital Expenditure Commitment” has the meaning set forth in Section 5.1.
 
1.11. “Capital Expenditure Period” means the period beginning on the Effective
Date hereof and ending 12:01 AM of the fifth anniversary of the Effective Date.
 
1.12. “Colombia” has the meaning set forth in the Recitals.
 
1.13. “Colombian Ad Valorem Taxes” shall mean any taxes required by applicable
Colombian governmental authorities to be paid by Argosy (and/or any operator of
New Commercial Fields) to any taxing authority (national, provincial, municipal
and/or any governmental entity within Colombia) based on the value of owned real
property, improvements and/or fixed equipment situated on the Historical
Properties. As of the Effective Date, such Colombia Ad Valorem Taxes include:
 


Type of Tax
 
Spanish Name
 
Colombian income tax treatment
Real Estate tax
 
Impuesto Predial
 
Applicable on real estate. Tax based on destination of the property and
appraisal. 80% of the tax paid, deductible for income tax purposes.



1.14. “Colombian Association Contracts” means (i) the agreements listed on
Schedule 1.14 by and between Argosy and any Colombian Governmental Authorities,
(ii) any and all renewals, amendments or modifications to any of the foregoing,
and (iii) any other agreements by Argosy or its Affiliates or Gran Tierra or its
Affiliates with any Person, including without limitation any Colombian
Governmental Authority, related to or affecting the Historical Properties.
 
1.15. “Colombian Governmental Authorities” means Ecopetrol, ANH, and the
Colombian Ministry of Mines, or any successors to any of the foregoing as
applicable.
 
1.16. “Colombian Source Taxes” shall mean any taxes required by applicable
Colombian law, rule or regulation to be withheld by a first purchaser of
Hydrocarbons and deposited by such first purchaser on the account of Argosy
(and/or any operator on the Historical Properties who is delivering Hydrocarbons
on the behalf of Agrosy) with a national, provincial, municipal, and/or any
other governmental entity in Colombia. As of the Effective Date, such Colombian
Source Taxes include:
 
Type of Tax
 
Rate
 
Spanish Name
 
Colombian income
tax treatment
 
Income Tax Withholding Tax
   
3.5
%
 
retencion en la fuente
   
Set off against final income tax
 
Remittance Tax
   
1
%
 
impuesto de remesas
   
Set off against final
 
Withholding*
               
income tax/remittance tax liability for year
 
Stamp Tax
   
1.5
%
 
impuesto de timbre
   
Not deductible. No tax setoff
 



*applicable to sales payable U.S. dollars and not applicable to sales with pesos
payments
 
-3-

--------------------------------------------------------------------------------



Colombian Source Taxes shall not include, among others: (a) any “enterprise
taxes” including, but not limited to (i) actual amounts of income taxes, (ii)
actual amounts of remittance taxes, (iii) any equity taxes (Spanish name:
impuesto al patrimonio), and (iv) franchise taxes; (b) Colombian Ad Valorem
Taxes; (c) any royalties payable under applicable Colombian law, rule or
regulation; (d) any value added tax; and (e) any other taxes or charges similar
to those described in paragraphs (a) through (d) of this Section 1.16.
 
1.17. “Confidential Information” has the meaning provided in Section 7.6.
 
1.18. “Conversion Precondition” has the meaning set forth in Section 3.1.
 
1.19. “Conditional Overriding Royalty” has the meaning set forth in Section 4.
 
1.20. “Crosby Arbitration Award” has the meaning set forth in Exhibit A.
 
1.21. “Crosby Escrow Account” has the meaning set forth in Section 6.5.1.
 
1.22. “Crosby Escrow Agreement” has the meaning set forth in Section 63.1.
 
1.23. “Crosby Escrow Bank” has the meaning set forth in Section 6.5.1.
 
1.24. “Crosby Final Determination” has the meaning set forth in Exhibit A.
 
1.25. “Crosby Members” has the meaning set forth in Section 8.1.
 
1.26. “Crosby Net Profits Interest” has the meaning set forth in Section 3.
 
1.27. “Crosby Net Profits Interest Percentage” has the meaning set forth in
Section 3.4
 
1.28. “Cure Period” has the meaning set forth in Section 11.
 
1.29. “Demand” has the meaning set forth in Section 11.2.
 
1.30. “Ecopetrol” means Ecopetrol, S.A., formerly known as Empresa Colombian de
Petroleos.
 
-4-

--------------------------------------------------------------------------------



1.31. “Effective Date” means 12:01 a.m. Bogota, Colombia time on the first day
following closing of the transactions contemplated by the Purchase Agreement.
All further time references shall be to Bogota, Colombia time.
 
1.32. [INTENTIONALLY DELETED]
 
1.33. “Historical Properties” means the properties described on Schedule 1.33
attached hereto, and any interests in the Colombian Association Contracts.
 
1.34. “Hydrocarbons” means any of the following minerals or substances that are
produced from the Historical Properties:
 
1.34.1 crude oil;
 
1.34.2 natural gas;
 
1.34.3 casinghead gas;
 
1.34.4 condensate;
 
1.34.5 other hydrocarbons and minerals as may be produced incidental to and as a
part of or mixed with such crude oil or natural gas; or
 
1.34.6 any other minerals or substances which the Colombian Association
Contracts allow to be extracted and sold.
 
1.35. “Initial Letter of Credit” has the meaning set forth in Section 6.2.1.
 
1.36. “Initial Term” has the meaning set forth in Section 6.2.1.
 
1.37. “Issuer Acceptable Credit Rating” has the meaning set forth in Section
6.2.1.
 
1.38. “Issuer Bank” has the meaning set forth in Exhibit A.
 
1.39. “Letter of Credit” has the meaning set forth in Exhibit A.
 
1.40. “Letter of Credit Default” has the meaning set forth in Exhibit A.
 
1.41. “Material Underpayment” means the greater of 5% of the amount due to
Crosby pursuant to Section 7.1 or $10,000.
 
1.42. “Net Revenue Interest” means an interest expressed by a decimal number
reflecting a revenue stream, net of all other interests burdening such revenue
stream.
 
-5-

--------------------------------------------------------------------------------



1.43. “New Commercial Field” means any new discovery of Hydrocarbons on the
Historical Properties in the 10 years after the Effective Date. A new discovery
may consist of one producing reservoir or a group of producing reservoirs which
is worthy of being developed commercially. Argosy or any successor operator
shall use reasonably prudent standards to determine whether such discovery is
worthy of being developed commercially, taking into consideration the
recoverable reserves, production, pipeline and terminal facilities required,
estimated Hydrocarbon prices, and all other relevant technical and economic
factors. A New Commercial Field shall include but not be limited to any of the
following: (i) the drilling vertically or horizontally of a new well bore
outside a Pre-Existing Field, (ii) the drilling vertically or horizontally of a
new well bore within a Pre-Existing Field into a formation not referenced on
Schedule 1.54, or (iii) extending an existing well bore producing Hydrocarbons
or recompleting an existing well bore into a formation not referenced on
Schedule 1.54. The POPA field on the Historical Properties related to the Rio
Magdalena Colombian Association Contract shall be deemed a New Commercial Field
regardless of the timing of testing or completion of the POPA #1 well.
 
1.44. “New Commercial Field Capital Expenditures” means the direct tangible or
intangible capital expenditures associated with the discovery of New Commercial
Fields. Such capital expenditures shall include only capital expenditures for
the following:
 
1.44.1 successful drilling expenditures;
 
1.44.2 any dry hole exploration expenditures affiliated with a successful New
Commercial Field;
 
1.44.3 allocable gathering lines expenditure; or
 
1.44.4 allocable capital expenditures related to compressing, dehydrating,
treating, separating, marketing and transporting Hydrocarbons.
 
Such capital expenditures shall not include (i) any expenditures for geological,
geophysical or other related survey expenditures, (ii) any Operator Overhead
Costs or (iii) any expenditures related to facilities for storage of
Hydrocarbons from New Commercial Fields.
 
1.45. “New Letter of Credit” has the meaning set forth in Section 6.3.4.
 
1.46. “Operating Expenses” means the costs and expenses incurred in the
operation and maintenance of the wells for the production of Hydrocarbons on the
New Commercial Fields listed in this Section 1.46. Such items of cost shall be
limited to the following exclusively:
 
1.46.1 all costs of complying with legal requirements, meaning any law, statute,
ordinance, decree, requirement, order, judgment, rule or regulation of,
including the terms of any license, permit or concession issued by, any
Colombian Governmental Authority;
 
1.46.2 all costs of lifting and producing Hydrocarbons from the wells on the New
Commercial Fields, including all costs of (A) labor, (B) fuel, (C) repairs, (D)
hauling, (E) materials, (F) supplies, (G) utility charges, (H) workover and
other remedial well servicing operations and (1) other costs incident to any of
the foregoing (provided, however, such amounts shall be limited to amounts
payable under contracts for the providing of such services or goods negotiated
in good faith between non-affiliated parties);
 
-6-

--------------------------------------------------------------------------------



1.46.3 non-capital expenditure costs incurred in compressing, gathering,
treating, separating, transporting and marketing the Hydrocarbons produced from
the wells on the New Commercial Fields;
 
1.46.4 Colombian Ad Valorem Taxes; and
 
1.46.5 Operator Overhead Costs, limited to the lesser of (i) actual applicable
Operator Overhead Costs as allocated consistently across all Argosy oil and gas
activities, (ii) $2.50 per net barrel, or (iii) if there is an operating
agreement applicable to a Historical Property, the applicable overhead charge
pursuant to such operating agreement.
 
provided, however, that notwithstanding the foregoing, “Operating Expenses”
shall not include any of the following: (a) expenditures which are capitalized
under U.S. GAAP, (a) depreciation, (c) depletion, (d) amortization, (e)
abandonment expenditures or accruals, (f) royalties, overriding royalties or
other like payments out of production produced or producible from the wells on
the New Commercial Fields, (g) New Commercial Field Capital Expenditures, (h)
any tax other than Colombian Ad Valorem Taxes, and (i) charges similar to those
listed in the foregoing (a) through (h) associated with the Historical
Properties or the production and sale of Hydrocarbons therefrom.
 
1.47. “Operator Overhead Costs” shall mean overhead costs provided in the
applicable 2005 COPAS Accounting Procedure, as approved by the Council of
Petroleum Accountant Societies and any amendments or revisions thereto approved
by the Council of Petroleum Accountant Societies or any successor organization.
 
1.48. “Panel” has the meaning set forth in Section 11.2.
 
1.49. “Participation Agreement Dispute” has the meaning set forth in Section 11.
 
1.50. “Participation Rights” means the Overriding Royalty, the Crosby Net
Profits Interest, the Conditional Overriding Royalty and the Capital Expenditure
Commitment.
 
1.51. “Payment Default” has the meaning set forth in Exhibit A.
 
1.52. “Person” means an individual, a corporation, a partnership, a limited
liability company, a trust, an unincorporated organization or any other entity
or organization, including a government or any agency or political subdivision
thereof.
 
1.53. “POPA Prospect Area” means all acreage of the Rio Magdalena Association
Contract area that lies south of the northern most point of (i) an east west
line defined by Bogotá east/west coordinate 1,020,000, or (ii) an east west line
intersecting the Ambalema-1 well bore, as set forth in the map attached as
Schedule 1.53. The Rio Magdalena Association Contract area includes all the
acreage, including any productive Hydrocarbons intervals which are found beneath
such acreage, provided for in that certain Colombian Association Contract, dated
February 8, 2002, by and between Argosy and Ecopetrol located in the
Cundinamarca and Tolima Provinces of Colombia, as further described in Schedule
1.33 attached hereto, pages 40 and 79.
 
-7-

--------------------------------------------------------------------------------



1.54. “Pre-Existing Fields” are described in Schedule 1.54 attached hereto.
 
1.55. “Prevailing party” has the meaning set forth in Section 11.5.
 
1.56. “Release Covenants” has the meaning set forth in Section 6.3.1.
 
1.57. “Sales Proceeds” means the amount determined by calculating the product
obtained by multiplying (a) the units of gross production of Hydrocarbons from
the Historical Properties measured at the wellhead minus the units of actual
production of such Hydrocarbons reasonably necessary to operate the Historical
Properties by (b) the Hydrocarbon unit sales price arising from the first arm’s
length sales of such Hydrocarbons to Persons who are not Affiliates of Gran
Tierra or Argosy, such product to be reduced by (i) any applicable marketing
discounts, (ii) arms length commissions, brokerage fees and similar payments
related to the marketing and sale of the Hydrocarbons, (iii) applicable quality
adjustments required to be given, other than to Affiliates of Gran Tierra or
Argosy and (iv) Colombian Source Taxes. There shall be no deduction from Sales
Proceeds for any costs and expenses of development, operation, management and
administration, including without limitation the Operating Expenses. In the
event that unit sales price is paid and/or determined partially or totally by
U.S. currency, then the U.S. currency value shall be used for determining Sales
Proceeds. If unit sales price is in a currency other than U.S. currency then
such unit sales price shall be converted to U.S. currency at the best available
commercial exchange rate prevailing for such time period, and the unit sales
price as converted shall be used for determining Sales Proceeds. In the event
there is no first arm’s length sale of a given Hydrocarbon (whether because of a
sale to an Affiliate, use of all such Hydrocarbons on the Historical Properties,
an exchange of Hydrocarbons for consideration other than U.S. or foreign
convertible currency or otherwise), the sales unit price to be used would be a
unit sales price from a comparable sale (considering both location and quality
of such Hydrocarbon) involving Persons who are not Affiliates of Gran Tierra or
Argosy. Sales Proceeds shall not include any sale of capital equipment
associated with a New Commercial Field.
 
1.58. “Subsequent Argosy Sale” has the meaning set forth in Section 8.2.
 
1.59. “Subsequent Transfer” has the meaning set forth in Section 8.1.
 
1.60. “U.S. GAAP” means United States generally accepted accounting principles.
 
1.61. “Working Interest” means the interest of any Person, reflected as a
percentage, for the responsibilities and/or obligation to pay for the costs of
exploration and production of Hydrocarbons on a specific property. A specific
Working Interest may be determined by reference to (i) the Colombian Association
Agreements, (ii) applicable joint operating agreement, and or (iii) other
agreements between joint venture parties. Argosy’s Working Interest as of date
hereof for the Historical Properties is reflected on Schedule 1.8 in the fifth
column entitled “Argosy Working interest.”
 
2. Payment Obligation for Base Overriding Royalty.
 
2.1. Calculation of Base Overriding Royalty. Gran Tierra and Argosy shall
jointly and severally pay Crosby a base overriding royalty calculated as two
percent (2%) of the Sale Proceeds from Historical Properties, multiplied by the
applicable Adjusted Net Revenue Interest (the “Base Overriding Royalty”).
 
-8-

--------------------------------------------------------------------------------



2.2. Post-Effective Date Transfers. If after the Effective Date Argosy, its
successors or assigns, enters into an agreement to farmout, encumber or
otherwise reduce its interest in the Historical Properties, or forms any type of
joint venture relationship to develop Hydrocarbons from the Historical
Properties, the Base Overriding Royalty shall not be reduced as a result of any
of the foregoing.
 
2.3. Unitization. In the event after the Effective Date any portion of the
Historical Properties is pooled or unitized with any other lands that are not
Historical Properties, the Base Overriding Royalty shall only apply to Argosy’s
ratable share of Hydrocarbons produced from the pooled unit comprising such
portion of the Historical Properties.
 
3. Conversion Rights and Payment Obligation for Crosby Net Profits Interest.
 
3.1. Right to Convert. On a field by field basis, if Argosy recovers an amount
equal to 200% of its Adjusted New Commercial Field Capital Expenditures with
respect to any New Commercial Field (each such recovery a “Conversion
Precondition”), Crosby may convert its Base Overriding Royalty in such New
Commercial Field to a Crosby Net Profits Interest. Crosby shall have the right,
but not the obligation, to convert any or a given portion of its Base Overriding
Royalties into a net profits interest (the “Crosby Net Profits Interest”) for
any New Commercial Field on a field by field basis, pursuant to Section 3.6. In
the event of such conversion, Gran Tierra and Argosy hereby jointly and
severally agree to pay to Crosby, in lieu of the Base Overriding Royalty for
such New Commercial Field, the Crosby Net Profits Interest for such New
Commercial Field as set forth herein. Once made, such conversion shall be
unconditional and irrevocable and Crosby shall have no right to convert back to
the Base Overriding Royalty for such New Commercial Field interest so converted.
 
3.2. Calculation of Recovery of Adjusted New Commercial Field Capital
Expenditures. On a field by field basis, the amount of Adjusted New Commercial
Field Capital Expenditures recovered for such New Commercial Field as of any
date shall be an amount equal to (a) the aggregate Sales Proceeds from such New
Commercial Field attributable to Argosy’s Adjusted Net Revenue Interest as of
such date less (b) aggregate Operating Expenses attributable to Argosy’s working
interest for such New Commercial Field as of such date.
 
3.3. Calculation of Crosby Net Profits Interest. The Crosby Net Profits Interest
for such New Commercial Field shall equal an amount determined as the product of
(i) the Saks Proceeds less Operating Expenses, multiplied by (ii) the Adjusted
Net Revenue Interest for such New Commercial Field, multiplied by (iii) the
Crosby Net Profits Interest Percentage set forth in Section 3.4.
 
-9-

--------------------------------------------------------------------------------



3.4. Net Profits Amount and Adjustment. The initial Crosby Net Profits Interest
Percentage upon satisfaction of the Conversion Precondition provided in Section
3.1 shall be 7.5%. Upon recovery by Argosy of an additional 100% of Adjusted New
Commercial Field Capital Expenditures for any New Commercial Field (i.e., an
aggregate of 300% of such Adjusted New Commercial Field Capital Expenditures),
the Crosby Net Profits Interest Percentage shall automatically increase to 10%
without the necessity of any action, notice or election by Crosby. Such increase
shall be effective with respect to the Production of Hydrocarbons from any field
to which the conversion applies beginning with the first day of the month
following the month within which Argosy recovers the final increment of the
additional 100% of Adjusted New Commercial Field Capital Expenditures.
Notwithstanding the foregoing, Crosby’s Net Profits Interest Percentage for any
New Commercial Field related to the POPA Prospect Area shall be the following:
(i) 15% for the initial Crosby Net Profits Interest Percentage upon satisfaction
of the Conversion Precondition provided in Section 3.1 for such New Commercial
Field, and (ii) upon recovery of an additional 100% of Adjusted New Commercial
Field Capital Expenditures with respect to such New Commercial Field (i.e., an
aggregate of 300% of such Adjusted New Commercial Field Capital Expenditures),
the Crosby Net Profits Interest Percentage for such New Commercial Field shall
automatically increase to 20% without the necessity of any action, notice or
election by Crosby.
 
3.5. Conversion Notice. Crosby shall give Argosy written notice of Crosby’s
election to convert. Crosby may convert its Base Overriding Royalty for a New
Commercial Field to a Crosby Net Profits Interest within thirty (30) days after
receipt of the report required in Section 7 that discloses such 200% recovery as
set forth in Section 3.1, and such conversion shall be effective retroactively
to 12:01 a.m. on the first day of the first month following the month in which
Argosy achieved such 200% recovery. If Crosby does not give notice to convert
its Overriding Royalty to a Crosby Net Profits Interest within such thirty (30)
day period, Crosby may do so at any time thereafter upon written notice thereof
to Argosy, with such conversion having a prospective effective date of 12:01
a.m. on the first day of the first calendar quarter following the quarter in
which Crosby delivers such notice.
 
3.6. Post-Effective Date Transfers. If after the Effective Date Argosy, its
successors or assigns, enters into an agreement to farmout, encumber or
otherwise reduce its interest in the Historical Properties, or forms any type of
joint venture relationship to develop Hydrocarbons from the Historical
Properties, the Crosby Net Profits Interest shall not be reduced as a result of
any of the foregoing.
 
3.7. Unitization. In the event after the Effective Date any portion of the
Historical Properties is pooled or unitized with any other lands that are not
Historical Properties, the Crosby Net Profits Interest shall only apply to
Argosy’s ratable share of Hydrocarbons produced from the pooled unit comprising
such portion of the Historical Properties.
 
3.8. Pre-Existing Fields. Crosby’s right to convert Base Overriding Royalties to
the Crosby Net Profits Interest shall not apply to Pre-Existing Fields.
 
4. Payment Obligation for Conditional Overriding Royalty
 
4.1. Conditional Overriding Royalty Obligations. Gran Tierra and Argosy shall
jointly and severally pay Crosby a conditional overriding royalty as set forth
in this Section 4 (the “Conditional Overriding Royalty”). The Conditional
Overriding Royalty is in addition to the Base Overriding Royalty in Section 2
and Crosby Net Profits Interest in Section 3.
 
4.2. Conditional Overriding Royalty Calculation. The Conditional Overriding
Royalty shall be calculated as follows:
 
-10-

--------------------------------------------------------------------------------


 
For each calendar year, the payment obligation of the Conditional Ovemding
Royalty shall equal the product of (i) the number of barrels of crude oil and
other comparable liquid Hydrocarbons produced from Historical Properties in such
calendar year, multiplied by (ii) the applicable Adjusted Net Revenue Interest,
multiplied by (iii) two and a half percent (2.5%) multiplied by (iv) the
difference between (A) the average daily closing price for West Texas
Intermediate Crude Oil on the New York Mercantile Exchange (if in excess of
$70.00) for that calendar year and (B) $70.00. If the annual average daily
closing price of West Texas Intermediate Crude Oil on the New York Mercantile
Exchange (or any successor exchange and/or successor comparable crude oil
benchmark) is less than $70 for any calendar year, then no Conditional
Overriding Royalty shall be payable for such calendar year. As an example, if in
a calendar year 1,000,000 barrels of oil are produced from the Historical
Properties, the Adjusted Net Revenue Interest was thirty percent (30%) and the
average annual price of West Texas Intermediate Crude Oil on the New York
Mercantile Exchange for such year was $75.00, then the Conditional Overriding
Royalty would equal $37,500 [(1,000,000 barrels x 30%) x 2.5% x
($75.00-$70.00))].
 
4.3. Post-Effective Date Transfers. If after the Effective Date Argosy, its
successors or assigns, enters into an agreement to farmout, encumber or
otherwise reduce its interest in the Historical Properties, or forms any type of
joint venture relationship to develop Hydrocarbons from the Historical
Properties, the Conditional Overriding Royalty shall not be reduced as a result
of any of the foregoing.
 
4.4. Unitization. In the event after the Effective Date any portion of the
Historical Properties is pooled or unitized with any other lands that are not
Historical Properties, the Conditional Overriding Royalty shall be
proportionately reduced and only apply to Argosy’s ratable share arising from
those portions of the Historical Properties included in the pooled unit.
 
4.5. Pre-Existing Fields. The Conditional Overriding Royalty shall be applicable
only to Pre-Existing Fields.
 
5. Capital Expenditure Commitment.
 
5.1. 5 Year Expenditure Requirement. Gran Tierra and Argosy jointly and
severally covenant that Argosy or its Affiliates, or, without in any way
intending to limit the generality of Section 12.2, their permitted successors,
assigns, farmees or partners or their Affiliates shall spend at least
US$15,000,000 for total capital expenditures, as defined by U.S. GAAP, on the
Historical Properties over the Capital Expenditure Period (the “Capital
Expenditure Commitment”). The expenditures of parties other than Argosy to any
joint operating agreement or commercial agreements related to the Historical
Properties shall not count against the Capital Expenditure Commitment. Gran
Tierra and/or Argosy shall have the right to forgo such investments and elect to
make the payment provided in Section 5.2 herein. By way of example and not of
limitation, the following expenditures shall be included in calculating the
Capital Expenditure Commitment:
 
5.1.1 all drilling expenditures;
 
-11-

--------------------------------------------------------------------------------



5.1.2 geological, geophysical or other related survey expenditures;
 
5.1.3 any dry hole exploration expenditures;
 
5.1.4 gathering lines expenditures;
 
5.1.5 capital expenditures related to compressing, dehydrating, treating,
separating. marketing and transporting Hydrocarbons; or
 
5.1.6 any other expenditures related to facilities for transportation or storage
of Hydrocarbons from New Commercial Fields,
 
5.2. Underinvestment payment. In the event that Gran Tierra or Argosy or their
respective Affiliates, or, without in any way intending to limit the generality
of Section 12.2, the permitted successors, assigns, farmees or partners of
Argosy, Gran Tierra or their Affiliates do not spend the entire Capital
Expenditure Commitment over the Capital Expenditure Period, upon the expiration
of such Capital Expenditure Period, Gran Tierra and/or Argosy shall within
thirty (30) days of such expiration pay to Crosby an amount in cash or other
immediately available funds equal to twenty percent (20%) of the amount by which
such New Field Capital Expenditures over the Capital Expenditure Period are less
than US$15,000,000. At Gran Tierra’s option, Gran Tierra and/or Argosy can make
the payment provided for in this Section 5.2 early, with such payment in that
event being equal to twenty percent (20%) of the amount by which such New Field
Capital Expenditures over the period starting on the Effective Date and ending
on the date of such payment are less than US$15,000,000.
 
6. Letter of Credit.
 
6.1. Interim Terms Prior To Letter of Credit
 
6.1.1 In accordance with Section 1.11 of the Purchase Agreement, Gran Tierra
shall have deposited USD$4,000,000 in cash with the Escrow Agent (as defined in
the Purchase Agreement), to be released in conjunction with posting of the
Letter of Credit provided in Section 6.2 or otherwise in accordance with the
terms of the Escrow Agreement (as defined in the Purchase Agreement).
 
6.1.2 Except as set forth in the Escrow Agreement, Gran Tierra shall not pledge
the escrowed funds or otherwise grant a security interest or lien in such funds
so long as they are subject to the escrow arrangements described herein and in
the Purchase Agreement.
 
6.2. Initial Term for Letter of Credit
 
6.2.1 Irrevocable Letter Of Credit. Gran Tierra shall procure and deliver to
Crosby an irrevocable standby letter of credit (the “Initial Letter of Credit”)
within the time frames set forth in the Purchase Agreement with the following
terms:
 
-12-

--------------------------------------------------------------------------------


 
(a) Amount: The face amount of the initial Letter of Credit shall be
USD$4,000,000.00. Draws from the Initial Letter of Credit must be replaced to
keep the required USD$4,000,000 face value of the Letter of Credit in place.
 
(b) Term: The Initial Letter of Credit shall remain outstanding for a period of
three years from date of Closing if either (i) the Capital Expenditure
Commitment has been fulfilled within that three year period or (ii) Gran Tierra
and/or Gran Tierra or Argosy have paid Crosby the payment provided for in
Section 5.2. If the Capital Expenditure Commitment has not been fulfilled within
such three year period or Argosy and/or Gran Tierra has not made the payment
provided for in Section 5.2, the Initial Letter of Credit shall remain
outstanding until the earlier of (i) the fulfillment of the Capital Expenditure
Commitment or the receipt by Crosby of such payment, or (ii) five years from
date of Closing. Such period is referred to herein as the “Initial Term.”
 
(c) Issuer: The Initial Letter of Credit on terms consistent with this Section 6
and Exhibit A attached hereto, with such other documentary conditions as may be
acceptable to Crosby shall be issued by a bank with a minimum credit rating by
Standard and Poor’s of BBB (the “Issuer Acceptable Credit Rating”). Crosby may
request and Gran Tierra shall then promptly provide a replacement irrevocable
standby letter of credit in accordance with the terms of this Section 6 if the
Issuer Acceptable Credit Rating declines below BBB.
 
(d) Issuer Fees Expenses: Fees for the Initial Letter of Credit are the sole
responsibility of Gran Tierra.
 
(e) Draws: The conditions for draws on the Letter of Credit are set out in
Exhibit A, which is incorporated into this Agreement in full.
 
6.3. Post-Initial Term
 
6.3.1 Irrevocable Letter Of Credit. After the Initial Term, Gran Tierra shall be
released from its Letter of Credit obligation if: (1) all of the following
conditions provided in Section 6.3.2 (“Release Covenants”) are met and
maintained as of the end of any quarter, or (ii) Gran Tierra maintains a minimum
credit rating on its medium term debt or commercial paper of BB or equivalent
according to Standard and Poor’s (the “Acceptable Credit Rating”). During any
period that such Release Covenants are not maintained and/or Gran Tierra’s
Acceptable Credit Rating is not maintained, Gran Tierra through the remaining
term of this Agreement shall provide a Letter of Credit pursuant to Section
6.3.4.
 
6.3.2 Release Covenants. The Release Covenants are as follows:
 
(a) Total Debt To Total Debt Plus Equity Ratio: less than or equal to 30%;
 
(b) Net Working Capital: Greater than or equal to $1.5 million USD; and
 
-13-

--------------------------------------------------------------------------------


 
(c) Absence of significant claims. judgments or litigation against or affecting
Gran Tierra or Argosy that exceeds in the aggregate $1.5 million USD.
 
Capitalized terms in this Section 6.3.2 are to be defined in accordance with
financial industry norms.
 
6.3.3 Measurement of Release Covenants. The Release Covenants shall be measured
on a quarterly basis using Gran Tierra financial statements and disclosure in
accordance with U.S. GAAP. Gran Tierra’s compliance (or non-compliance) with
such Release Covenants shall be reported quarterly to Crosby in the same manner
as the information set forth in Section 7.3 in the form of a compliance
certificate executed by GTEI’s Chief Financial Officer.
 
6.3.4 Non-Satisfaction Of Release Covenants or Acceptable Credit Rating: If at
the end of such Initial Term, or in any quarter during which Gran Tierra is not
already required to have a letter of credit in place pursuant to the terms of
this Section 6, Gran Tierra cannot meet one or more of the Release Covenants or
has not maintained the Acceptable Credit Rating (measured at the end of the
Initial Term or such quarter as applicable), Crosby may, at its sole discretion,
request and receive from Gran Tierra a new irrevocable standby Letter of Credit
(the “New Letter of Credit”) with the following characteristics:
 
(a) Amount: The New Letter of Credit shall have a face value equivalent to the
greater of: (a) the product of (i) the aggregate amount of the trailing 4
quarters payments earned by Crosby from the Colombian Participation Agreement
multiplied by (ii) 4 or (b) $1 million USD. Draws from any New Letter of Credit
must be replaced to keep the required face value of such Letter of Credit in
place.
 
(b) Term: The New Letter of Credit shall be maintained for successive one year
terms until Gran Tierra can meet the Release Covenants or maintain the
Acceptable Credit Rating.
 
(c) Issuer: The New Letter of Credit on terms and documentary conditions
acceptable to Crosby shall be issued by a bank with an Issuer Acceptable Credit
Rating. Crosby may request and receive a replacement irrevocable standby letter
of credit if the issuing bank’s credit rating declines below the Issuer
Acceptable Credit Rating.
 
(d) Issuer Fees and Expenses: Fees for the New Letter of Credit and any
replacement letters of credit are the sole responsibility of Gran Tierra.
 
(e) Draws: The conditions for draws on the New Letter of Credit are set out in
Exhibit A.
 
-14-

--------------------------------------------------------------------------------


 
6.3.5 Re-Satisfaction of Release Covenants or Achievement of Acceptable Credit
Rating. If during any period during which Argosy or Gran Tierra or a permitted
transferee is required to provide New Letters) of Credit, Gran Tierra or a
permitted transferee, as applicable, provides a certificate pursuant to Section
6.3.3 indicating satisfaction of the Release Covenants or provides Crosby
reasonable evidence that Gran Tierra or the permitted transferee, as applicable,
has maintained the Acceptable Credit Rating, Crosby shall return the applicable
Letter of Credit in accordance with Section 6.6
 
6.4. Replacement Letters of Credit. At any time, Gran Tierra and/or Argosy
and/or permitted transferee(s) pursuant to a Subsequent Transfer or a Subsequent
Argosy Sale may provide one or more new Letters of Credit (which will replace
one or more then current Letters of Credit) in an aggregate face value amount
(including ongoing Letters of Credit) equal to the amount of coverage Crosby is
entitled to under this Section 6. The aggregate face value of such Letters of
Credit shall be allocated among Gran Tierra and Argosy and any permitted
transferees in the manner set forth in Section 8.3.3. Such replacement Letters
of Credit shall have the terms required under this Section 6 with respect to the
Initial Letter of Credit or any New Letter of Credit, as the case may be.
 
6.5. Disbursement of Crosby Escrow Funds.
 
6.5.1 If Crosby has drawn on a Letter of Credit pursuant to Sections II or III
of Exhibit A, it shall place the drawn funds in an escrow account (the “Crosby
Escrow Account”) with the Bank of New York or, if the Bank of New York will not
serve as an escrow agent, another financial institution with a minimum credit
rating from Standard & Poor’s of at least BBB (the “Crosby Escrow Bank”),
pursuant to an escrow agreement that shall contain terms for release of such
escrowed funds substantially similar to the draw requirements set forth in
Exhibit A (the “Crosby Escrow Agreement”). Crosby shall be entitled to receive
money it is owed hereunder from such escrow account for any Payment Default
under the procedures set forth in Section 1 of Exhibit A.
 
6.5.2 Gran Tierra and/or Argosy shall receive the proceeds from such the Crosby
Escrow Account if and only if Gran Tierra (i) has executed the Crosby Escrow
Agreement, (ii) has agreed to pay all fees and expenses of the Crosby Escrow
Bank, and (iii) certifies to the Crosby Escrow Bank with reasonable evidence
attached thereto that the two following conditions are met, and then such
escrowed funds shall be paid to Gran Tierra and/or Argosy:
 
(a) Gran Tierra and/or Argosy provided to Crosby a form of Letter of Credit
which satisfies the terms and conditions set forth in Section 6 and Exhibit A
hereof; and either:
 
(1) Crosby failed to initiate arbitration under Section 11 hereof (without
regard to Section 11.1) within 10 business days of receipt of the form of Letter
of Credit; or
 
(2) The Panel provided in writing that the form of Letter of Credit satisfied
the terms and conditions of Section 6 and Exhibit A hereof; and
 
-15-

--------------------------------------------------------------------------------


 
(b) Gran Tierra and/or Argosy delivered the approved Letter of Credit to Crosby.
 
6.6. Delivery of Old or Replaced Letters of Credit. If Gran Tierra, Argosy
and/or any permitted transferee hereunder have satisfied their obligations under
this Section 6 and either (i) Crosby is not entitled at such time to a Letter of
Credit pursuant to Section 63.1, or (ii) Gran Tierra, Argosy and/or any
permitted transferee deliver to Crosby replacement Letters of Credit that comply
with the provisions of this Section 6 and Exhibit A (including without
limitation the requirement as to the aggregate face amount of such Letters of
Credit), then Crosby shall promptly deliver to Gran Tierra, Argosy or such
permitted transferee, as the case may be, the original Letters of Credit that
either are (i) no longer required hereunder or (ii) replaced, as the case may
be.
 
6.7. Termination of Section 6. If in any quarterly period after the tenth
anniversary of the end of the expiration of the Initial Term, the aggregate
amount of the trailing 4 quarters payments earned by Crosby from the Colombian
Participation Agreement is less than $250,000, Gran Tierra and Argosy shall have
the option upon written notice to Crosby to terminate the provisions of this
Section 6, and upon receipt by Crosby of such notice such provisions shall then
terminate and be of no further force and effect, and any Letter of Credit in
place at the time shall be cancelled and released; provided, however, that (i)
to the extent there is a current claim by Crosby outstanding at such time, and
Crosby has initiated dispute resolution under Exhibit A hereto and Section 11,
such Letter of Credit shall not be cancelled and released until such claim is
resolved pursuant to Section 11 and any draw against such Letter of Credit
permitted hereunder has been made, and (ii) if Gran Tierra or Argosy delivers
such notice of termination, Argosy shall simultaneously issue mortgages in favor
of Crosby on the Historical Properties securing payment of the Participation
Rights, which mortgages can and shall be subordinate to any and all prior
recorded liens other than liens of Affiliates of Gran Tierra and/or Argosy.
 
7. Payments; Reports; Audit Rights.
 
7.1. Payments and Reports Regarding Payments.
 
7.1.1 Quarterly. Within forty-five (45) days after the end of each of the first
three calendar quarters of each calendar year (that is, March 31, June 30 and
September 30), Gran Tierra and Argosy shall:
 

(A)
calculate (i) the amounts owed to Crosby for such quarter pursuant to Section 2
(Base Overriding Royalty), and (ii) 75% of the estimated amounts owed to Crosby
for such quarter pursuant to Section 3 (Net Profits Interest). No quarterly
calculations of the Conditional Overriding Royalty (Section 4) are required in
any quarterly report provided under this Section 7.1.1;

 

 
(B)
furnish such calculations to Crosby in a statement in a form reasonably
satisfactory to Crosby, certified by responsible officers of Gran Tierra and
Argosy, showing for the preceding calendar quarter the (i) Sales Proceeds, (ii)
Operating Expenses, (iii) Production of Hydrocarbons, (iv) Recovery of Adjusted
New Commercial Field Capital Expenditures, (v) the amount of Argosy’s capital
expenditures as required by Section 5.1, and (vi) the amounts payable under
Sections 2 and 3 hereof for such quarter; and

 
-16-

--------------------------------------------------------------------------------


 

 
(C)
pay Crosby by wire transfer in United States Dollars, the amount shown on such
quarterly statement.

 
7.1.2 Annual Within sixty (60) days after the end of each calendar year, Gran
Tierra and Argosy shall:
 

(A)
calculate (i) the amount owed to Crosby for the quarter ended December 31 of
each calendar year pursuant to Section 2 (Base Overriding Royalty, and (ii) the
final amount owed to Crosby for such calendar year pursuant to Section 3 (Net
Profits Interest) less any amounts previously paid with respect to such Section
3 for such calendar year, and (iii) the amount owed to Crosby for such calendar
year pursuant to Section 4 (Conditional Overriding Royalty);

 

 
(B)
furnish such calculations to Crosby in a statement in a form reasonably
satisfactory to Crosby, certified by responsible officers of Gran Tierra and
Argosy, showing for such quarter and calendar year (i) Sales Proceeds, (ii)
Operating Expenses, (iii) Production of Hydrocarbons, (iv) Recovery of Adjusted
New Commercial Field Capital Expenditures, (v) the amount of Argosy’s capital
expenditures as required by Section 5.1, (vi) the amounts payable under Sections
2, 3 and 4 hereof for such preceding quarter and calendar year, and(vii) for the
first annual report after the date hereof, whether there have been any claims
prior to November 30, 2006, by a Gran Tierra Indemnified Person (as defined in
the Purchase Agreement) in accordance with Section 1.11, of the Purchase
Agreement; and

 

 
(C)
pay Crosby by wire transfer in United States Dollars, the amount shown on such
statement for such calendar year less any amounts already paid with respect to
such calendar year.

 
7.1.3 Ability to Challenge Payments. Payments made by Argosy and Gran Tierra to
Crosby hereunder for a calendar year, including any quarterly payments made
during such year, shall be deemed final and non-adjustable unless within thirty
(30) days of Crosby’s receipt of an annual report as set forth in Section 7.1.2,
Crosby delivers written notice to Gran Tierra and/or Argosy of a disagreement
with such annual report and a request for an audit related to such annual
report. Any such audit pursuant to this Section 7.1.3 shall be in addition to
Crosby’s audit rights under Section 7.5. Crosby shall use reasonable commercial
efforts to have its auditor complete such audit and submit its final written
report to Crosby within 90 days of the date such audit begins. If such audit
report indicates that such annual report is incorrect, Crosby must initiate
arbitration under Section 11 (without regard to Section 11.1) with respect to
such audit report within 21 days of Crosby’s receipt of such audit report, or
Crosby shall not be entitled to challenge such annual report.
 
-17-

--------------------------------------------------------------------------------



7.1.4 No Offsets. THERE SHALL BE NO COMMERCIAL OFFSET, NET OUT, OR ANY OTHER
NONJUDICIAL SUSPENSION OR SET OFF OF PAYMENTS OF ANY AMOUNTS DUE CROSBY AND ITS
SUCCESSORS AND ASSIGNS HEREUNDER FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT
LIMITATION RELATING TO DISPUTES OR CLAIMS RELATING TO THE PURCHASE AGREEMENT.
Notwithstanding the foregoing, if (i) there is bona fide uncertainty as to the
ownership of the Participation Rights (as an example, with respect to a
successor assignee of Crosby), (ii) there is a claim by a Gran Tierra
Indemnified Person (as defined in the Purchase Agreement) in accordance with
Section 1.11(b) of the Purchase Agreement prior to November 30, 2006, or (iii)
there is a dispute under Section 7.1.5, then Gran Tierra and Argosy or their
successors may immediately commence an arbitration pursuant to Section 11
(without regard to the provisions of Section 11.1) and to the extent of the
amount in issue, may deposit the applicable payments due hereunder (but not an
amount in excess of the amount claimed) with the Panel (or an escrow agent
designated by the Panel) and request interpleader relief for such funds related
to such issue.
 
7.1.5 Tax Withholdings. There shall be no withholding of taxes in the United
States or Colombia for any payments hereunder without at least 90 days prior
written notice to Crosby. Such notice shall include (1) the calculation of the
proposed withholding percentage, (2) the legal requirement for such withholding,
(3) the anticipated amount of such withholding, (4) the anticipated timing of
any related deposit. and (5) the governmental entities which will receive such
withholding. If there is no disagreement regarding such notice, Gran Tierra,
Argosy and Crosby shall cooperate to facilitate the appropriate withholding, if
any, and after such withholding is made, Argosy shall send written confirmation
to Crosby of such tax deposits and any other information reasonably requested by
Crosby regarding such deposits. If there is any disagreement regarding any
matters related to such notice, the Crosby must initiate dispute resolution
pursuant to Section 11 within such 90 day notice period. If Crosby initiates
such dispute resolution, the amount of withholding in question shall be
deposited with the Panel (or an escrow agent designated by the Panel) as
interpleader funds. If Crosby does not initiate such dispute resolution pursuant
to Section 11 within such 90 day notice period, it shall be deemed to have
approved such withholding.
 
7.1.6 Delivery Address and Wiring instructions. The payments and statements
required under this Section 7.1 shall be sent to Crosby at the notice address
set out in this Agreement, and pursuant to wiring instructions or other
instructions provided by Crosby in writing to Gran Tierra and Argosy.
 
7.2. Calculation of Payments During First Calendar Year. During the first
calendar year in which this Agreement is effective (i.e., during the period
beginning on the Effective Date through December 31 of the calendar year in
which this Agreement is executed and delivered by the Parties):
 
-18-

--------------------------------------------------------------------------------


 
7.2.1 The Base Overriding Royalty shall be based on the actual production of net
barrels of crude oil and other Hydrocarbons sold from Historical Properties
alter the Effective Date.
 
7.2.2 The calculation of Adjusted New Field Capital Expenditures shall use a pro
rata amount for the month in which the Effective Date occurs (i.e., if the
Effective Date were May 10, the aggregate qualifying expenditures for the entire
month would be divided by 31 and multiplied by 21).
 
7.2.3 the Conditional Overriding Royalty for the first calendar year shall be
based on the production of barrels of crude oil and other Hydrocarbons for the
period from the Effective Date through December 31, 2006 and the applicable
price per barrel for West Texas Intermediate for the period from the Effective
Date through December 31, 2006.
 
7.3. Additional Information Regarding Historical Properties. At the times Gran
Tierra and Argosy are required to provide to Crosby the reports required under
Section 7.1, they shall also provide to Crosby the following information that
was produced, delivered or received in the prior quarter; provided, however,
that any information previously provided to Crosby pursuant to this Section 7.3
need not be provided again in subsequent quarters:
 
7.3.1 Any and all reports, meeting minutes, correspondence or other information
provided to or received from during the prior quarter any Colombian Governmental
Authority relating to any of the Historical Properties.
 
7.3.2 Any and all daily and/or monthly well by well (formation by formation if
applicable) production data for Hydrocarbons produced from Historical
Properties.
 
7.3.3 Any and all geological, geophysical, aerial or other surveys or subsurface
mapping relating to any of the Historical Properties.
 
7.3.4 Any and all well logs, mud logs, production surveys and/or any other data
gathered from well bores on the Historical Properties.
 
7.3.5 Any Authorization for Expenditures (an “AFE”) whether internal or
forwarded to any other Working Interest owner on any of the Historical
Properties, and any comparison of AFE to final cost.
 
7.3.6 Any new contracts or new amendments or other modifications or changes to
contracts for the sale of Hydrocarbons from Historical Properties.
 
7.3.7 Any non-privileged information regarding any pending or threatened legal
proceedings, lawsuits, claims or other similar matters relating to or affecting
(i) the Historical Properties, (ii) the Colombian Association Contracts, or
(iii) Gran Tierra’s or Argosy’s ability to comply with the terms and provisions
of this Agreement.
 
-19-

--------------------------------------------------------------------------------


 
7.3.8 Any and all internal or independent reserve engineering reports or
estimates of prospective resources.
 
7.3.9 Any applicable invoices regarding Sales Proceeds.
 
7.3.10 The base documentation regarding any applicable marketing discounts,
commissions, brokerage fees and similar payments relating to the marketing or
sales of the Hydrocarbons.
 
7.3.11 Applicable statements regarding (i) Colombian Source Taxes and (ii)
Colombian Ad Valorem Taxes.
 
7.3.12 The additional information referred to in this Section 7.3 shall be
forwarded to Crosby in the form received or generated by Gran Tierra or Argosy
(i.e. information in digital format shall be forwarded digitally, including all
applicable seismic and/or accounting spreadsheets). Gran Tierra and/or Argosy
may edit any portion of such information to exclude matters not related to
Historical Properties.
 
7.3.13 Nothing in this Section 7.3 shall require Gran Tierra or Argosy to create
new information or reports. If either Gran Tierra or Argosy, however, has
prepared (or caused to be prepared) translations into English of any materials
listed in this Section 7.3, such translations shall be provided with the
materials required by this Section 7.3.
 
7.4. Books and Records. Argosy shall at all times maintain true and correct
books and records sufficient to determine the amounts payable to Crosby from the
Participation Interests. Such books and records shall be open for inspection by
Crosby during normal business hours pursuant to Section 7.5.
 
7.5. Audit. Upon five (5) days’ notice to Argosy and Gran Tierra, Crosby, at its
expense, shall have the right at any time during regular business hours, not
more frequently than three times annually, to have a qualified accountant
selected by Crosby audit the records of Argosy to the extent necessary to verify
Argosy’s statements and payments of the Participation Interests hereunder. Such
records shall be made available to Crosby’s accountant at Argosy’s office
located in Bogota, Colombia, or at Gran Tierra’s office located at the following
address: 300, 611-10th Avenue S.W., Calgary, Alberta, Canada, T2R 0B2. Argosy
and Gran Tierra shall cooperate with and assist Crosby’s accountant for the
purpose of facilitating such audit. If, as a result of such audit, Crosby’s
accountant determines that the amount of payments due pursuant to the
Participation Interests was greater than the amount reported by Argosy in
quarterly and annual statements furnished pursuant to this Section 7, Crosby
shall promptly furnish to Argosy a copy of the report of its accountant setting
forth the amount of the deficiency showing, in reasonable detail, the basis upon
which such deficiency was determined. if Argosy agrees with such assessment,
Argosy shall, within 30 days of receipt of Crosby’s accountant’s report, remit
to Crosby a sum equal to such deficiency so claimed, together with interest
thereon at the rate of ten percent (I0%) per annum from the date such payment
was due until the date of such remittance. In addition, if the audit reveals a
Material Underpayment in any period, Argosy shall pay to Crosby an additional
amount equal to I00% of such underpayment, plus the cost of such audit. If
Argosy disputes the claim, the dispute shall be resolved pursuant to Section 11.
 
-20-

--------------------------------------------------------------------------------



7.6. Confidentiality. Crosby and its members shall keep confidential any and all
information provided by Argosy or Gran Tierra pursuant to this Agreement (the
“Confidential Information”), provided that Crosby and its members may share such
information to tax, legal, accounting, financial and other advisors who have a
duty of confidentiality to them. This Section 7.6 shall not apply to information
which (i) was or becomes generally available to the public other than as a
result of a disclosure by Crosby or its members, (ii) becomes available to
Crosby or its members on a non-confidential basis from a source other than the
Gran Tierra or Argosy, provided that such source is not known to Crosby or its
members to be bound by a confidential arrangement with Gran Tierra or Argosy or
otherwise prohibited from transmitting the information to us by a contractual,
legal or fiduciary obligation, or (iii) becomes independently developed by
Crosby or its members without violating any of our obligations hereunder.
Notwithstanding the foregoing, Crosby and its members may disclose such
Confidential Information (a) in connection with the resolution of any dispute
pursuant to the procedures set forth in Section 11, or (b) if, in the opinion of
its counsel, disclosure is required by law; provided, however, that Crosby or
its members, as applicable, will promptly notify Argosy or Gran Tierra of the
obligation to make such disclosure in advance of the disclosure so that Argosy
or Gran Tierra, as the case may be, will have a reasonable opportunity to object
to such disclosure. Crosby agrees that it shall treat the information provided
by Argosy and Gran Tierra hereunder with the same degree of care it accords its
own confidential information of a similar nature; provided that in no event
shall Crosby exercise less than reasonable care to protect the Confidential
Information.
 
8.
Assignment, Sale or Transfer of Historical Properties by Argosy and/or Sale of
Argosy.

 
8.1. Subsequent Transfers of Historical Properties. Argosy shall not assign,
sell, transfer or otherwise dispose of all or a part of its interest in any of
the Historical Properties (a “Subsequent Transfer”) without first complying with
the provisions of Section 8.3.
 
8.2. Subsequent Sale of Argosy or its Successors. Gran Tierra and/or its
Affiliates shall not assign, sell, transfer or otherwise dispose of Argosy (a
“Subsequent Argosy Sale”) without providing prior written notice to Crosby and
without an agreement by the purchaser thereof to execute a counterpart to this
Agreement and thereby be bound by the terms hereof, including without limitation
the provisions of Section 6.
 
8.3. Assignment of this Agreement By Argosy or Gran Tierra. Argosy may assign to
one or more Persons all or a portion of its rights and responsibilities under
this Agreement in connection with a Subsequent Transfer; provided, that
 
8.3.1 Argosy, Gran Tierra or a subsequent transferee, as the case may be, shall
give Crosby an officer’s certificate at least fifteen (15) business days prior
to any such Subsequent Transfer and assignment, certifying as to the compliance
of such Subsequent Transfer and assignment with this Agreement, and such
certificate shall be accompanied by:
 
(a) a copy of all documents related to such assignment; and
 
-21-

--------------------------------------------------------------------------------


 
(b) if the proposed transferee is not delivering a Letter of Credit, one of the
following: (i) financial statements of the proposed transferee setting forth
whether such proposed transferee would be in compliance with the Release
Covenants as of the date of such assignment or (ii) reasonable evidence that
such proposed transferee maintains the Acceptable Credit Rating; and
 
(c) the proposed allocation of rights and responsibilities pursuant to Section
8.3.3; and
 
(d) if such proposed transferee would not be in compliance with the Release
Covenants or the Acceptable Credit Rating as of the date of such proposed
assignment, a proposed Letter of Credit complying with the terms and provisions
of Section 6 and Exhibit A.
 
8.3.2 the Agreement is fully assumed in writing by such transferee, including
without limitation the obligation of such transferee to provide a Letter of
Credit to the extent required by Section 6 and Exhibit A, and
 
8.3.3 in the event of a partial Subsequent Transfer and assignment, rights and
responsibilities under this Agreement (including with respect to the obligations
of Gran Tierra and Argosy under Section 7) are allocated between Argosy and such
transferees based on the aggregate amount of the trailing 4 quarters payments
earned by Crosby from the Colombian Participation Agreement which is
attributable to each portion of the Historical Properties held by Argosy and any
subsequent transferees; and
 
8.3.4 Within ten ( I0) business days of Crosby’s receipt of such officer’s
certificate and accompanying documents set forth in Section 8.33, Crosby may
object to such Subsequent Transfer and assignment and start dispute resolution
under Section 11 for any of the following reasons:
 
(a) either: (i) the form of Letter of Credit (if attached) to such officer’s
certificate does not comply with the requirements of Section 6 and Exhibit A or
(ii) the issuer bank for such Letter of Credit (if attached) does not have an
Issuer Acceptable Credit Rating; or
 
(b) if a form of Letter of Credit is not attached, the proposed transferee would
not satisfy as of the date of such proposed transfer, either (i) the Release
Covenants or (ii) the Acceptable Credit Rating; or
 
(c) the proposed allocation pursuant to Section 8.3.3 is incorrect; or
 
(d) the proposed form of assignment and transfer documents do not comply with
the provisions of Section 8.3.2.
 
-22-

--------------------------------------------------------------------------------


 
If Crosby does not timely object to such proposed Subsequent Transfer or
assignment for at least one of the foregoing reasons, then Crosby shall be
deemed to have accepted such Subsequent Transfer and assignment. If Crosby does
timely object to such proposed Subsequent Transfer or assignment for one or more
of the foregoing reasons and begins dispute resolution under Section 11 hereof,
then either (i) such Subsequent Transfer and assignment shall not take place
unless and until such dispute resolutions under Section 11 is finally resolved,
or (ii) the transferor (whether Gran Tierra and Argosy or a subsequent
transferee) can notify Crosby in writing that it will continue to be liable for
any payments due to Crosby hereunder related to the portion of the Colombian
Association Contracts (and related rights and obligations under this Agreement)
proposed to be assigned. If such transferor chooses to remain liable under this
Agreement in response to Crosby’s objection, such transferor may subsequently be
released from its ongoing obligations with respect to the Assigned Rights and
Obligations if (i) a Panel approves the proposed transfer and such transferor
complies with the conditions set by the Panel for any such transfer; or (ii)
such transferor provides Crosby either (A) evidence satisfactory to Crosby that
such transferee is complying with the Release Covenants or satisfies the
Acceptable Credit Rating or (B) a Letter of Credit from such transferee in
compliance with Section 6 and Exhibit A.
 
8.4. Prohibited Transfers and Assignments. Except as expressly set forth herein,
Crosby shall have the right to withhold, in its sole discretion and for any
reason or no reason, its consent to any Subsequent Transfer, any Subsequent
Argosy Sale or any assignment under Section 8.3. Any attempted Subsequent
Transfer, Subsequent Argosy Sale or assignment by Argosy or Gran Tierra of its
rights and responsibilities under this Agreement that is not (i) otherwise
expressly permitted hereunder and/or (ii) consented to by Crosby in accordance
with the terms hereof (as applicable), shall be void ab initio and of no force
or effect,
 
8.5. Effect of Transfers and Assignments. If Gran Tierra, Argosy or a permitted
transferee makes any Subsequent Transfer, any Subsequent Argosy Sale or any
assignment under Section 8.3, the written agreement by which such transferee
assumes the rights and obligations of Gran Tierra and/or Argosy, as the case may
be, shall provide that in each case references to Argosy or Gran Tierra, as the
case may be, shall mean such transferee to the extent of such rights and
obligations so assigned. The provisions of this Section 8.5 shall apply to
subsequent permitted transferees.
 
8.6. Release of Gran Tierra, Argosy or Permitted Transferees. If Gran Tierra
transfers all of its interest in Argosy, or Argosy transfers all or a portion of
the Historical Properties, in each case in compliance with Section 8.1, 8.2 or
8.3, as applicable, and there is no then current dispute under Section 11 hereof
with respect to Gran Tierra or Argosy, as applicable, then Gran Tierra or
Argosy, as the case may be, shall be released from its obligations under this
Agreement with respect to the portion of the Historical Properties (and related
rights and obligations under this Agreement) so assigned or transferred. The
provisions of this Section 8.6 shall apply to subsequent permitted transferees.
 
9. Assignment by Crosby.
 
9.1. Crosby Members. After November 30, 2006, subject to Section 9.3, Crosby may
assign its rights and responsibilities under this Agreement, with prior written
notice to Argosy or Gran Tierra, to any of its members who are set forth on
Schedule 9.1 (the “Crosby Members”); provided, that such Crosby Members
expressly agrees in writing to be bound by all of the terms and provisions of
this Agreement. If Crosby assigns its rights under this Agreement to any of the
Crosby Members:
 
-23-

--------------------------------------------------------------------------------


 
9.1.1 Argosy shall make pro rata payments of the amounts due hereunder directly
to such Crosby Members, provided that all of the reports and additional
information required pursuant to Section 7 shall be delivered to a single Person
designated by Crosby. Such Person shall have sole authority to act for all
holders of Participation Rights pursuant to this Agreement, including but not
limited to (i) resolving any matters relating to the Letter of Credit, (ii)
initiating audits hereunder, (iii) disputing the amount of such payments, (iv)
amending this Agreement and (v) being the sole representative in any dispute
resolution process.
 
9.1.2 Each Crosby Member shall have the pro rata right to convert its Overriding
Royalty to a Crosby Net Profits Interest for each New Commercial Field in
accordance with the terms of this Agreement.
 
9.2. Assignment by Crosby to Non-Members. After November 30, 2006, Crosby and/or
each Crosby Member shall have the right to sell, assign, transfer or otherwise
dispose of any or all of the Participation Rights to any Person or Persons. Any
such sale, assignment, transfer or other disposition may be (i) on a pro rata
basis or (ii) with respect to any portion of the Historical Properties, or (iii)
any one of the Participation Rights separately (i.e., Base Overriding Royalty,
Net Profits Interest or Conditional Overriding Royalty for any New Commercial
Field). Any such sale, assignment, transfer or disposition shall be made in
compliance with applicable federal and state securities laws, and any such
transferee shall agree in writing to be bound by the terms and provisions of
this Agreement. In addition, Crosby and/or the Crosby Members shall provide to
Gran Tierra and Argosy an opinion of counsel that any such sale, assignment,
transfer or disposition complies with applicable federal and state securities
laws. Any such sale, assignment, transfer or other disposition pursuant to this
Section 9.2 shall be subject to the provisions of Section 9.1.1.
 
10. Term; Termination.
 
10.1. Base Term; Survival. This Agreement shall commence on the Effective Date
and remain in force and effect through December 31, 2099 unless terminated
pursuant to Section 10.2 hereof; provided, however, that after such termination
pursuant to this Section 10.1 or Section 10.2, Sections 1 and 6 through 13 shall
remain in effect until any amounts owing Crosby under Sections 2, 3, 4 and 5 are
paid, and any disputes hereunder are fully and finally resolved.
 
10.2. Early Termination. At any time Argosy and Gran Tierra are not in breach
of, or default under, any terms and condition of this Agreement, Argosy and Gran
Tierra can terminate this agreement by providing Crosby a written certification
executed by both Gran Tierra’s President and each of Argosy’s managing officers
that the following is true and correct:
 
10.2.1 There have been no Sales Proceeds from the Historical Properties for five
successive years;
 
10.2.2 Neither Argosy, Gran Tierra, their successors and/or assigns and/or their
Affiliates have any continuing interest in the Colombian Association Contracts;
or
 
-24-

--------------------------------------------------------------------------------


 
10.2.3 Neither Argosy, Gran Tierra, their successors and/or assigns and/or their
Affiliates have had for a period of three years any ownership in any oil and gas
exploration or production activities within fifty (50) kilometers of any of the
Historical Properties.
 
For written certifications pursuant to Sections 10.2.1 through 10.2.3, such
termination shall be effective ninety (90) days after receipt unless either ( I
) within such ninety (90) day period Crosby notifies Argosy and Gran Tierra in
writing of a dispute regarding the accuracy, correctness or sufficiency of such
notice and/or (2) after such ninety (90) day period Crosby demonstrates that
such certification was materially false or inaccurate.
 
11. Dispute Resolution. The Parties agree not to commence any action against
each other in the event of an alleged breach or default of an obligation arising
under this Agreement, unless and until the Party alleging such breach or default
has given the Party or Parties alleged to have breached or defaulted written
notice of such breach or default, and an opportunity to cure such failure within
ten (10) business days following the giving of such notice (in the manner
provided in the Agreement) (the “Cure Period”). Furthermore, the Parties
expressly stipulate and agree that no Party shall commence any action against
the other Party after receipt of a notice of breach, failure or default from
such Party, until the expiration of the Cure Period. In the event an asserted
default or breach is not cured to the satisfaction of the Party asserting the
same within the Cure Period, resolution of any and all disputes arising from or
in connection with this Agreement and/or the negotiation and making of this
Agreement, whether based in contract, tort, or otherwise (each a “Participation
Agreement Dispute”), shall be exclusively governed by and settled in accordance
with the provisions of this Section 11. The Parties shall not initiate any
proceedings in any Court of law until the provisions of Sections 11.1 and 11.2
are completed (other than to enforce the provisions of such Sections 11.1 and
11.2).
 
11.1. Negotiation. The parties to any Participation Agreement Dispute shall have
their designated executives meet within 30 days of written notice of any dispute
in to attempt to resolve such dispute. if the disputes cannot be resolved by
such meetings with such 30-day period, or the party being noticed is unable or
unwilling to meet within the 30-day period, any party may pursue its remedies in
accordance with this Agreement.
 
11.2. Arbitration. If any Participation Agreement Dispute remains unsettled
after following the procedures set forth in Section 11.1, a party hereto may
commence arbitration proceedings by delivering a written notice (the “Demand”)
to the other parties providing reasonable description of the Participation
Agreement Dispute to the others and expressly requesting arbitration hereunder.
Such Participation Agreement Dispute shall be submitted to arbitration under the
terms hereof, which arbitration shall be final, conclusive and binding upon the
parties, their successors and assigns. The arbitration shall be conducted by
three neutral arbitrators who have experience in oil and gas exploration and
production matters, acting by majority vote (the “Panel”), selected by agreement
of the parties not later than ten (10) business days after delivery of the
Demand or, failing such agreement, appointed from the Texas statewide panel of
full-time neutral arbitrators of the American Arbitration Association who have
experience in oil and gas exploration and production matters, and pursuant to
the commercial arbitration rules of the American Arbitration Association
(including the emergency procedures thereof), as amended from time to time (the
“AAA Rules”). If an arbitrator so selected becomes unable to serve, his or her
successors shall be similarly selected or appointed. The Panel shall have case
management authority and shall fully and finally resolve the Participation
Agreement Dispute within one hundred eighty (180) days from the commencement of
the arbitration. The Panel shall not be entitled to award special, exemplary,
punitive or consequential damages (including lost profit); provided, however,
that such limitation shall not apply to Crosby’s rights to the interest and
other payments due with respect to any audit conducted pursuant to Section 75,
including without limitation any amounts due for Material Underpayments. Any
arbitration award shall be binding and enforceable against the Parties, and
judgment may be entered thereon in any court of competent jurisdiction.
 
-25-

--------------------------------------------------------------------------------


 
11.3. Injunctive Relief. No Party shall be entitled to injunctive relief other
than through the emergency procedures set forth in the AAA Rules.
 
11.4. Place of Arbitration. Any arbitration pursuant to this Agreement shall
take place in Houston, Texas, which shall be the sole and exclusive jurisdiction
and venue for any claims to adjudicate a Participation Agreement Dispute.
 
11.5. Legal Fees and Expenses. If any arbitration or other legal action is
brought for the resolution of a Participation Agreement Dispute, for the
enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the prevailing party or parties shall recover its or their actual and
reasonable attorneys’ fees and other costs incurred in that action or proceeding
(including without limitation the arbitrators’ fees, arbitration fees and
expenses, deposition fees and expenses, expert witness fees and expenses, and
travel expenses), in addition to any other relief to which it or they may be
entitled. “Prevailing party” within the meaning of this Section 113 includes,
without limitation, the party who agrees to dismiss an action upon the other
party’s payment of all or a portion of the sums allegedly due or performance of
the covenants allegedly breached, or who obtains substantially the relief sought
by it.
 
11.6. Jurisdiction; Venue. EACH OF THE PARTIES HERETO CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF HARRIS,
STATE OF TEXAS, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING
TO THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT EXECUTED HEREUNDER, OTHER THAN
ANY ACTION OR PROCEEDING REQUIRED BY THIS SECTION 11 TO BE SUBMITTED TO
ARBITRATION, SHALL BE LITIGATED IN SUCH COURTS, AND EACH OF THE PARTIES WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED ON PERSONAL JURISDICTION, IMPROPER VENUE
OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.
 
12. Representations and Warranties.
 
12.1. Argosy and Gran Tierra. Each of Argosy and Gran Tierra jointly and
severally represents and warrants to Crosby as of the date hereof that:
 
12.1.1 its undersigned representative is duly authorized to execute this
Agreement and the documents ancillary hereto:
 
-26-

--------------------------------------------------------------------------------


 
12.1.2 it has all requisite power and authority to enter into this Agreement and
the documents ancillary hereto, and to consummate the transactions contemplated
hereby;
 
12.1.3 this Agreement and all other documents ancillary thereto to be executed
by it in connection herewith have been (or upon execution will have been) duly
executed and delivered it, have been effectively authorized by all necessary
action (corporate, partnership or otherwise) and constitute (or upon execution
will constitute) its legal, valid and binding obligations, enforceable against
it in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity);
 
12.1.4 the execution, delivery and performance of this Agreement by it and the
consummation of the transactions contemplated hereby will not result in a breach
of any of the terms and provisions of, or constitute a default under, or
conflict with any contract or any other agreement, indenture or other instrument
to which it is a party or by which it is bound, its organizational documents, or
any judgment, decree, order, award, law, rule or regulation of any United
States, state, local, or other governmental entity or municipality or
subdivision thereof or any authority, department, commission, agency, board,
bureau, court or other instrumentality thereof; and
 
12.1.5 it has not assigned, sold, transferred, conveyed, alienated or
encumbered, in whole or in part, or agreed to assign, sell, transfer, convey,
alienate or encumber, in whole or in part, any of its rights or interests in the
Historical Properties (or the underlying Colombian Association Contracts).
 
12.2. Crosby. Crosby represents and warrants to Argosy and Gran Tierra as of the
Effective Date that:
 
12.2.1 its undersigned representative is duly authorized to execute this
Agreement and the documents ancillary hereto;
 
12.2.2 it has all requisite power and authority to enter into this Agreement and
the documents ancillary hereto, and to consummate the transactions contemplated
hereby;
 
12.2.3 this Agreement and all other documents ancillary thereto to be executed
by it in connection herewith have been (or upon execution will have been) duly
executed and delivered it, have been effectively authorized by all necessary
action (corporate, partnership or otherwise) and constitute (or upon execution
will constitute) its legal, valid and binding obligations, enforceable against
it in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity); and
 
-27-

--------------------------------------------------------------------------------



12.2.4 the execution, delivery and performance of this Agreement by it and the
consummation of the transactions contemplated hereby will not result in a breach
of any of the terms and provisions of, or constitute a default under, or
conflict with any contract or any other agreement, indenture or other instrument
to which it is a party or by which it is bound, its organizational documents, or
any judgment, decree, order, award, law, rule or regulation of any United
States, state, local, or other governmental entity or municipality or
subdivision thereof or any authority, department, commission, agency, board,
bureau, court or other instrumentality thereof.
 
13. Miscellaneous.
 
13.1. Notices.
 
All notices, requests, demands and other communications called for or
contemplated hereunder shall be in writing and shall be deemed to have been duly
given when sent to the Party to whom addressed by registered or certified mail,
return receipt requested, postage prepaid, by overnight courier, with the fees
therefore prepaid or billed to the sender, or by facsimile to such Party (if
confirmed by one of the other methods described in this Section 13.1), their
successors in interest, or their assignees at the following addresses, or at
such other addresses as the Parties may designate by written notice in the
manner aforesaid:
 
If to Argosy or Gran Tierra:
Gran Tierra Energy Inc.
 
300, 611-10th Avenue S.W.
 
Calgary, Alberta, Canada, T2R 0B2
 
Attn: Dana Coffield
 
Facsimile No. (403) 265-3242
   
With copies to:
McGuire Woods LLP
 
1345 Avenue of the Americas
 
New York, NY 10105
 
Attn: Louis W. Zehil
 
Facsimile No. (212) 548-2175
   
If to Crosby:
Crosby Capital, LLC
 
712 Main Street, Suite 1700
 
Houston, TX 77002
 
Attn: Jay Allen Chaffee
 
Facsimile No. (713) 223-5379
   
With copies to:
Glast, Phillips & Murray, P.C.
 
2200 One Galleria Tower
 
13355 Noel Road
 
Dallas, TX 75240
 
Attn: Stanton P. Eigenbrodt
 
Facsimile No. (972) 419-8329

 

-28-

--------------------------------------------------------------------------------



13.2. Inurement. This Agreement shall be binding on all Parties, their
employees, agents, representatives, attorneys, shareholders, partners,
affiliates, assigns, and successors in case of, but not limited to, merger,
capital reorganization, reclassification of stock, consolidation, sale of all or
substantially all of any Party’s assets, or any other change in business form by
operation of law or contract or otherwise. The Parties agree to execute such
other and further documentation necessary to effect this paragraph.
 
13.3. No Other Representations or Warranties. The Parties hereto have entered
into this Agreement in reliance solely upon the representations, warranties and
agreements made by each to the other as expressly set forth in this Agreement
and not upon any other representation, warranty or statement, whether written or
oral, or express or implied.
 
13.4. Modification; Waiver. Any modification or waiver of any provision of this
Agreement, or any consent to any departure from the terms of this Agreement,
shall not be binding unless the same is in writing and signed by the Party
against whom such modification or waiver is sought to be enforced. The rights
and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement shall operate as a waiver of such right, power, or privilege,
unless there is a specific time period set forth herein with respect to the
exercise of such right, power or privilege. No single or partial exercise of any
such right, power, or privilege shall preclude any other or further exercise of
such right, power, or privilege or the exercise of any other right, power, or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party shall be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party shall be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in
this Agreement.
 
13.5. Entire Agreement. This Agreement contains the entire agreement of the
Parties with respect to the subject matter hereof and supersede and cancel any
prior understandings and agreements of the Parties with respect to such matters.
 
13.6. Headings. Section headings are inserted for convenience only and shall not
affect any construction or interpretation of this Agreement.
 
13.7. Interpretation. This Agreement, and all other documents or instruments
executed pursuant to this Agreement, were negotiated and drafted by the mutual
efforts of all Parties and their counsel and, accordingly, the language of each
of this Agreement and such other documents and instruments shall be construed as
a whole, according to its fair meaning, and not strictly for or against any
Party.
 
13.8. Further Assurances. Each Party agrees to execute any and all documents
reasonably required to effectuate the purposes and intent of this Agreement, at
present or in the future. Specifically and without limiting the prior sentence,
if the law of Colombia in the future provides for a direct assignment of the
Base Overriding Royalty from the Historical Properties, at the request of
Crosby, Argosy shall make such assignment to Crosby.
 
-29-

--------------------------------------------------------------------------------



13.9. Governing Law. THE PARTIES HEREBY AGREE THAT THIS AGREEMENT AND ALL
INSTRUMENTS EXECUTED PURSUANT TO THIS AGREEMENT (UNLESS OTHERWISE EXPRESSLY
STATED THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW
THEREOF.
 
13.10. No Liability. Crosby and/or any holder of the Crosby Net Profits Interest
shall not be liable to Argosy and/or any other Party for any costs, expenses,
losses or liabilities of any nature whatsoever related to the operation of the
Historical Properties after the date hereof.
 
13.11. Force Majeure. Gran Tierra’s and Argosy’s obligations to make capital
expenditures under this Agreement shall be suspended and tolled during any
period to the extent Argosy cannot conduct its business due to accident, labor
dispute or disruption, strike, shortage of labor, materials, fuel or power,
fire, flood or other act of God or lack of transportation facilities. Gran
Tierra’s and Argosy’s obligations hereunder shall promptly begin again after
Argosy’s business is no longer such disrupted. Gran Tierra and/or Argosy shall
within 30 days of a qualifying force majeure event under this Section 13.11 give
Crosby written notice of such event, or the provisions of this Section 13.11
shall not be applicable.
 
13.12. Survival. The representations, warranties, agreements and covenants of
the Parties shall survive the execution and delivery of this Agreement.
 
13.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which constitute one and
the same instrument. The execution and delivery of this Agreement by facsimile
shall constitute the valid execution and delivery of this Agreement by the Party
providing the facsimile signature.
 
13.14. Severability. Any provision of this Agreement which is invalid, illegal
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction.
 
13.15. Payments in U.S. Dollars. All payments owed to Crosby hereunder shall be
paid in United States dollars.
 
13.16. Purchase Agreement. In the event of any inconsistency between the
Purchase Agreement and this Agreement, the terms and provisions of this
Agreement shall govern.
 
-30-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed as of the date first written above.
 
 
ARGOSY ENERGY INTERNATIONAL
 
By:
Argosy Energy Corp., General Partner
           
By:
/s/ Dana Coffield
   
Name:
Dana Coffield
   
Title:
President



CITY OF CALGARY
§
 
§
PROVINCE OF ALBERTA
§

 
On this 22nd day of June, 2006, before me appeared Dana Coffield, to me
personally known, who being by me duly sworn did say that he is the President of
Argosy Energy Corp., the General Partner of Argosy Energy International, and
that the instrument was signed on behalf of Argosy Energy International, by the
authority of the Board of Directors of Argosy Energy Corp. as the General
Partner of such partnership, and that he acknowledged the instrument to be the
free act and deed of said partnership.
 
This instrument was acknowledged before me on the 22nd day of June, 2006, by
Dana Coffield, the President of Argosy Energy Corp., the General Partner of
Argosy Energy International.
 

   
[illegible]
   
Notary Public in and for the Province of Alberta
     
My Commission Expires:
   
not applicable
   


-31-

--------------------------------------------------------------------------------


 
GRAN TIERRA ENERGY INC.
   
By:
/s/ Dana Coffield
Name:
Dana Coffield
Title:
President and Chief Executive Officer



CITY OF CALGARY
§
 
§
PROVINCE OF ALBERTA
§

 
On this 22nd day of June, 2006, before me appeared Dana Coffield, to me
personally known, who being by me duly sworn did say that he is the President of
and Chief Executive Officer of Gran Tierra Energy Inc., and that the instrument
was signed on behalf of same, by the authority of its Board of Directors, and
that he acknowledged the instrument to be the free act and deed of said
corporation.
 
This instrument was acknowledged before me on the 22nd day of June, 2006, by
Dana Coffield, the President and Chief Executive Officer of Gran Tierra Energy
Inc.
 

   
[illegible]
   
Notary Public in and for the Province of Alberta
     
My Commission Expires:
         
not applicable
   

 
-32-

--------------------------------------------------------------------------------



CROSBY CAPITAL, LLC
   
By:
/s/ Jay Allen Chaffee
 
Jay Allen Chaffee
 
President



CITY OF TEXAS
§
 
§
PROVINCE OF HARRIS
§

 
On this 26th day of June, 2006, before me appeared Jay Chaffee, to me personally
known, who being by me duly sworn did say that he is the President of Crosby
Capital, LLC, and that the instrument was signed on behalf of same, by the
authority of its Board of Managers, and that he acknowledged the instrument to
be the free act and deed of said limited liability company.
 
This instrument was acknowledged before me on the 26th day of June, 2006, by Jay
Allen Chaffee, the President of Crosby Capital, LLC
 

   
/s/ Peggy Ann Maltie
   
Notary Public in and for the State of Texas
     
My Commission Expires:
 
[seal]
     
July 11, 2007
   

 
-33-

--------------------------------------------------------------------------------



SCHEDULE 1.8
COLOMBIAN ASSOCIATION CONTRACTS
 
-34-

--------------------------------------------------------------------------------




Colombia
Block/Field(a)
 
Well Name
 
Royalty
Interest
 
Other
Working
Interest
 
Argosy
Working
Interest
 
Argosy Net
Revenue
Interest
Guayuyaco
Field: Guayuyaco
 
   

Guayuyaco 1
Guayuyaco 2
   

8.00000
8.00000

(b)  
(b)
 

65.00000
65.00000
   

35.00000
35.00000
   

32.20000
32.20000
                                   
Santana
Field: Linda
   

 
Linda 1
Linda 2
Linda 3
Linda 4
Linda 5
   

20.00000
20.00000
20.00000
20.00000
20.00000
   

65.00000
65.00000
65.00000
65.00000
65.00000
   

35.00000
35.00000
35.00000
35.00000
35.00000
   

28.00000
28.00000
28.00000
28.00000
28.00000
                                   
Santana
Field: Inchiyaco (c)
   

Inchiyaco 1
   

20.00000
   

74.17350
   

25.82650
   

20.66120
                                   
Santana
Field: Mary
   
Mary 1
 

Mary 2
Mary 3
Mary 5
   
20.00000
 

20.00000
20.00000
20.00000
   
65.00000
 

65.00000
65.00000
65.00000
   
35.00000
 

35.00000
35.00000
35.00000
   
28.00000
 

28.00000
28.00000
28.00000
                                   
Santana:
Field: Miraflor
   

Miraflor
   

20.00000
   

65.00000
   

35.00000
   

28.00000
                                   
Santana
Field: Toroyaco
   
Toroyaco 1
 

Toroyaco 2
Toroyaco 3
Toroyaco 4
   
20.00000
 

20.00000
20.00000
20.00000
   
65.00000
 

65.00000
65.00000
65.00000
   
35.00000
 

35.00000
35.00000
35.00000
   
28.00000
 

28.00000
28.00000
28.00000
 

 
-35-

--------------------------------------------------------------------------------




Colombia
Block/Field(a)
 
Well Name
 
Royalty
Interest
 
Other
Working
Interest
 
Argosy
Working
Interest
 
Argosy Net
Revenue
Interest
 
Chaza
   
 
(d)
 
8.00000 (b
)
 
50.00000
   
50.00000
   
46.00000
 
Mecaya
   
 
(d)
 
8.00000 (b
)
 
85.00000
   
15.00000
   
13.80000
 
Mandiyaco
   
 
(d)(e)
 
8.00000 (b
)
 
0.00000
   
100.00000
   
92.00000
 
Rio Magdalena
   
 
(d)
 
8.00000 (b
)
 
65.00000
   
35.00000
   
32.20000
 
Talora
   
 
(d)
 
8.00000 (b
)
 
80.00000
   
20.00000
   
18.40000
 
Primavera
   
 
(d)
 
8.00000 (b
)
 
85.00000
   
15.00000
   
13.80000
 

 

(a)
The formations for each block and field are referenced on CPA Schedule 1.54 and
Argosy’s Net Revenue Interest is the same for each formation in such field.

(b)
Subject to sliding scale

(c)
Inchiyaco field connected to Mary Field

(d)
No producing wells as of May 25, 2006

(e)
Potential other working interest owner if Repsol Farm-in is basis of property
acquisition. Such interest, if any, would reduce Argosy’s Net Revenue Interest.

 
-36-

--------------------------------------------------------------------------------



SCHEDULE 1.14
HISTORICAL PROPERTIES

-37-

--------------------------------------------------------------------------------



SCHEDULE 1.14
TO THE
COLOMBIAN PARTICIPATION AGREEMENT
 
COLOMBIAN ASSOCIATION CONTRACTS
 
SEE ATTACHED PAGE 1
 
-38-

--------------------------------------------------------------------------------




Block
 
Contractual Documentation
 
Effective Date
Santana
 
ECP Risk Sharing Contract
 
July 27, 1987
         
Rio Magdalena
 
ECP Association Contract
 
February 8, 2002
         
Guayuyaco
 
ECP Association Contract
 
September 20, 2002
         
Talora
 
ANH Contract for Exploration and Exploitation of Hydrocarbons
 
September 16, 2004
         
Chaza
 
ANH Contract for Exploration and Exploitation of Hydrocarbons
 
June 27, 2005
         
Primavera
 
ANH Contract for Exploration and Exploitation of Hydrocarbons
 
May 9, 2006
         
Mecaya
 
Application for ANH Contract for Exploration and Exploitation of Hydrocarbons
 
(1)
         
Mandiyaco
 
Application for ANH Contract for Exploration and Exploitation of Hydrocarbons
 
(2)

 
(1)
Argosy submitted the “Mecaya” application to ANH on October 27, 2005 for an area
in the Putumayo basin. ANH advised Argosy verbally the application was accepted
on April 20, 2006. Argosy has received written confirmation and is scheduling a
contract closing on or about June 2, 2006.

 
(2)
Argosy submitted the “Mandiyaco” application to ANH on April 26, 2006 for an
area in the Putumayo Basin. ANH has suspended review of this application until a
previously submitted application is processed. Therefore, this application may
need to be renewed and/or resubmitted.

 
-39-

--------------------------------------------------------------------------------



SCHEDULE 1.33
CURRENT NET REVENUE INTERESTS
 
-40-

--------------------------------------------------------------------------------



SCHEDULE 1.33
TO THE
COLOMBIAN PARTICIPATION AGREEMENT


HISTORICAL PROPERTIES


Colombia
Block/Field
 
Well Names
 
Argosy Net
Revenue
Interest
 
Description of Historical Property(1)
Block: Santana
Fields: Linda
 
 
Inchiyaco
Mary
 
 
Miraflor
Toroyaco
 
Linda 1
Linda 2
Linda 3
Linda 4
Linda 5
Inchiyaco I
Mary 1
Mary 2
Mary 3
Mary 5
Miraflor
Toroyaco 1
Toroyaco 2
Toroyaco 3
Toroyaco 4
 
28.0%
28.0%
28.0%
28.0%
28.0%
20.6612%
28.0%
28.0%
28.0%
28.0%
28.0%
28.0%
28,0%
28.0%
28.0%
 
The area more specifically described in Annex A of the Amendment to the Santana
Shared Risk Contract effective August 14, 2002, attached to this Schedule 1.28
on pages 2 to 28, setting forth the coordinates of the property (a) comprising
an area of 21,191 hectares and 5,800 square meters, located in the Guayuyaco
Sector in the municipal jurisdictions of Villa Garzón, Puerto Guzman and Mocoa
in the Putumayo Province, and the municipal jurisdiction of Santa Rosa in the
Cauca Province, and including only (b) (i) the productive areas individually
redefined for each of the reservoirs of the Mary, Miraflor, Linda and Toroyaco
fields, as described more fully therein; and (ii) the Inchiyaco field which has
been determined to be connected to the Mary field.
Block: Guayuyaco
Field: Guayuyaco
 
Guayuyaco 1
Guayuyaco 2
 
32.2%
32.2%
 
The area more specifically described in Annex A of the Guayuyaco Adjacent
Prospect Contract effective September 20, 2002, attached to this Schedule 1.28
on pages 29 to 39, setting forth the coordinates of the property (a) comprising
an area of 21,191 hectares and 5,800 square meters, located in the Guayuyaco
Sector in the municipal jurisdictions of Villa Garzón, Puerto Guzmán and Mocoa
in the Putumayo Province, and the municipal jurisdiction of Santa Rosa in the
Cauca Province, and excluding (b) (i) the productive areas individually
redefined for each of the reservoirs of the Mary, Miraflor, Linda and Toroyaco
fields, as described more fully therein; and (ii) the Inchiyaco field which has
been determined to be connected to the Mary field.
Block:
Rio Magdalena
 
(2)
 
32.2%
 
The area more specifically described in Annex A of the Rio Magdalena Association
Contract effective February 8, 2002, attached to this Schedule 1.28 on pages 40
to 79, setting forth the coordinates of property comprising an area of 43,841
hectares and 867 square meters, located in the Río Magdalena Sector in the
municipal jurisdictions of San Juan de Rioseco, Beltrán, Pulí and Guataqui in
the Cundinamarca Province, and the municipal jurisdictions of Guayabal, Lérida,
Venadillo, Ambalema and Piedras in the Tolima Province.
Block: Talora
 
(2)
 
18.4%
 
The area more specifically described in Annex A of the Talora Exploration and
Exploitation Contract effective September 16, 2004, attached to this Schedule
1.28 on pages 45 to 47, setting forth the coordinates of property comprising an
area of 32,472 hectares and 6,893 square meters, located in the Chaza Sector in
the municipal jurisdictions of Mocoa and Villagarzón in the Putumayo Province
and the municipal jurisdiction of Piamonte in the Cauca Province.


-41-

--------------------------------------------------------------------------------




Block: Chaza
 
(2)
 
46.0%
 
The area more specifically described in Annex A of the Chaza Exploration and
Exploitation Contract effective June 27, 2005, attached to this Schedule 1.28 on
pages 53 to 62, setting forth the coordinates of property comprising an area of
32,472 hectares and 6,893 square meters, located in the Chaza Sector in the
municipal jurisdictions of Mocoa and Villagarzón in the Putumayo Province and
the municipal jurisdiction of Piamonte in the Cauca Province.
Block: Primavera
 
(2)
 
13.8%
 
The area more specifically described in Annex A of the Primavera Exploration and
Exploitation Agreement effective May 9, 2006, setting forth the coordinates of
property commonly known as Primavera Block, which description is attached to
this Schedule 1.28 on pages 63 to 74.
Block: Mecaya
 
(2)
 
13.8%
 
The area more specifically described in Exhibit I of the Mecaya Commercial
Agreement effective May 23, 2006 by and among Expet S.A., Mecaya Colombia
Partners LLC and Argosy Energy International, setting forth the coordinates of
the Mecaya exploration block in the Putumayo Province of Colombia, which Exhibit
I is attached to this Schedule 1.28 op pages 75 to 77.
Block: Mandiyaco
 
(2)
 
92.0%
 
The area more specifically described in the attachment to the application for
the Mandiyaco Block with ANH dated April 27, 2006, setting forth the coordinates
of the proposed Mandiyaco exploration block in the Cauca Province of Colombia,
which such “Mandiyaco Area” attachment is attached to this Schedule 1.28 on
pages 78 to 79.




(1)
The following descriptions are the surface areas for such Historical Properties,
and include any productive Hydrocarbon bearing intervals which are found beneath
such surface areas.

 

(2)
No producing wells as of May 25, 2006

 
-42-

--------------------------------------------------------------------------------



SCHEDULE 1.53
POPA PROSPECT AREA MAP
 
-43-

--------------------------------------------------------------------------------



SCHEDULE 1.53
TO THE
COLOMBIAN PARTICIPATION AGREEMENT
 
POPA PROSPECT AREA MAP
 
SEE ATTACHED PAGE 1
 
[Map]
 
CPA SCHEDULE 1.53 PAGE 1
 
[Map]

-44-

--------------------------------------------------------------------------------



SCHEDULE 1.54
PREEXISTING FIELDS





-45-

--------------------------------------------------------------------------------



SCHEDULE 1.54
TO THE
COLOMBIAN PARTICIPATION AGREEMENT
 
PRE-EXISTING FIELDS
 
SEE ATTACHED PAGE 1

-46-

--------------------------------------------------------------------------------





Field
Name
 
Colombian
Contract Area
 
Formation
Name
 
Formation
Depth
Linda
 
Santana Block
 
Villeta “U”
 
8688 - 8938
 
 
 
 
Villeta “T”
 
8800 - 8970
 
 
 
 
Villeta “N”
 
8076 - 8345
 
 
 
 
Caballos
 
8991 - 9105
 
 
 
 
 
 
 
Mary
 
Santana Block
 
Villeta “U”
 
7404 - 7715
 
 
 
 
Villeta “T”
 
7647 - 7882
 
 
 
 
Villeta “N”
 
6894 - 6902
 
 
 
 
Caballos
 
7767 - 8018
 
 
 
 
 
 
 
Inchiyaco
 
Santana Block
 
Villeta “U”
 
7354 - 7520
 
 
 
 
Caballos
 
7916 - 7976
 
 
 
 
 
 
 
Miraflor
 
Santana Block
 
Villeta “U”
 
6476 - 6545
 
 
 
 
Villeta “T”
 
6652 - 6798
 
 
 
 
Villeta “N”
 
5868 - 5896
 
 
 
 
Caballos
 
6780 - 6820
 
 
 
 
 
 
 
Toroyaco
 
Santana Block
 
Villeta “U”
 
8838 - 9100
 
 
 
 
Villeta “T”
 
9036 - 9274
 
 
 
 
Villeta “N”
 
8128 - 8138
 
 
 
 
Caballos
 
9370 - 9396
 
 
 
 
 
 
 
Guayuyaco
 
Guayuyaco Block
 
Villeta “U”
 
7490 - 7620
 
 
 
 
Villeta “T”
 
7754 - 7790
 
 
 
 
Caballos
 
7882 - 7903

 
-47-

--------------------------------------------------------------------------------



SCHEDULE 9.1
TO THE
COLOMBIAN PARTICIPATION AGREEMENT
 
CROSBY CAPITAL, LLC MEMBERS
 
SEE ATTACHED PAGE 1
 
-48-

--------------------------------------------------------------------------------





•
LJB Partners, L.P.

 

•
Schumacher Living Trust

 

•
Lincoln Trust Company, Custodian FBO Robert J. Schumacher Roth/IRA — Account
60481057

 

•
Lincoln Trust Company, Custodian FBO Robert J. Schumacher Roth/IRA — Account
60481066

 

•
Jay Allen Chaffee

 

•
Bunker Hill Associates, Inc.

 
-49-

--------------------------------------------------------------------------------



EXHIBIT A
TO COLOMBIAN PARTICIPATION AGREEMENT
Terms of Letter of Credit Draws
 
The Initial Letter of Credit, a New Letter of Credit or any replacement letter
of credit provided under Section 6 of this Agreement (collectively, the “Letters
of Credit”) can be drawn under the following circumstances: (i) a payment
default by Gran Tierra and/or Argosy under this Agreement pursuant to the terms
of Section I below (a “Payment Default”), or (ii) any time Crosby should be
protected with a Letter of Credit in the correct aggregate amount as set forth
in Section 6 of this Agreement but is not, pursuant to the terms of Section II
below (a “Letter of Credit Default”), or (iii) any time Crosby should be
protected with a Letter of Credit from an Issuer Bank with an Issuer Acceptable
Credit Rating as set forth in Section 6 of this Agreement but is not, pursuant
to the terms of Section III below.
I. Payment Default.
 
Crosby shall be entitled to draw under the Letter of Credit in the exact amount
that it is owed under this Agreement if and only it certifies to the issuing
bank (the “Issuer Bank”) with reasonable evidence attached thereto that one of
the following two conditions has been satisfied:
A. Condition One: Gran Tierra and/or Argosy fail to make a payment and Gran
Tierra and/or Argosy admit explicitly in writing that they owe such amount; or
B. Condition Two: Either:
 

(1)
 

(a)
An award of the Panel provided in Section 11.2 provides for payment of money to
Crosby (“Crosby Arbitration Award”); and

(b)
Within 10 business days of such award, (i) the Crosby Arbitration Award has not
been paid and (ii) the Crosby Arbitration Award has been appealed; or

 

(2)
 

(a)
In the event the Crosby Arbitration Award has been appealed, a final
determination favorable to Crosby has been entered (the “Crosby Final
Determination”); and

(b)
Crosby has not been paid in full the amount of the Crosby Final Determination
within five business days of such Crosby Final Determination.

 
II. Letter of Credit Renewal Default.
 
Crosby shall be entitled to draw a Letter of Credit in full and deposit such
amount in an escrow account at the Crosby Escrow Bank if and only if it
certifies to the Issuer Bank with reasonable evidence attached thereto that the
money will be deposited in such escrow and the following two conditions are
satisfied:
A. Not less than 60 days nor more than 90 days prior to the end of any Letter of
Credit term, Crosby delivered written notice to Gran Tierra, Argosy and/or any
permitted transferee, that any of them, as the case may be, is required under
pursuant to Section 6 and this Exhibit A to deliver to Crosby a Letter of Credit
satisfying the terms set forth Section 6 and this Exhibit A; and

-50-

--------------------------------------------------------------------------------




B. Gran Tierra, Argosy or such permitted transferee has not within ten (10)
business days provided such new Letter of Credit.
 
III. Issuer Bank Credit Rating Non-Maintenance Default.
 
Crosby shall be entitled to draw a Letter of Credit in full and deposit such
amount in an escrow account at the Crosby Escrow Bank if and only if it
certifies to the Issuer Bank with reasonable evidence attached thereto that the
money will be deposited in such escrow and the following two conditions are
satisfied:
A. Crosby delivered written notice to Gran Tierra, Argosy and/or any permitted
transferee, as applicable, that the Issuer Bank’s rating by Standard & Poor’s
has fallen below the Issuer Acceptable Credit Rating, and requesting delivery of
a replacement Letter of Credit as required under and satisfying the terms of
Section 6 and this Exhibit A; and
B. Gran Tierra, Argosy or such permitted transferee, as the case may be, has not
within fifteen (15) business days provided such new Letter of Credit.
 
-51-

--------------------------------------------------------------------------------


 
Exhibit B
 
[Form of the Initial Letter of Credit attached hereto]
 
 
Amendment No. 1 to
Colombian Participation Agreement
 
-52-

--------------------------------------------------------------------------------



IRREVOCABLE STANDBY LETTER OF CREDIT
 
Effective as of 31st October, 2006
 
Irrevocable Letter of Credit No. [   ]
 

 
APPLICANT:
GRAN TIERRA ENERGY INC.
300, 611 - 10th Avenue S.W.
Calgary, Alberta
Canada T2R OBZ
 
 
STATED AMOUNT:
USD $4,000,000
 
 
EXPIRY DATE:
31st October, 2007
(save as such date may be extended pursuant to paragraph 9
below)
AT OUR COUNTERS
 
BENEFICIARY:
CROSBY CAPITAL, LLC
712 Main Street, Suite 1700
Houston, TX 77002
Attention: Jay Allen Chaffee
 



Re: Colombian Participation Agreement
 
1. We, Standard Bank Plc (the “Issuing Bank”), hereby issue our irrevocable
Standby Letter of Credit on behalf of Gran Tierra Energy Inc (the “Applicant”)
for an amount of USD 4,000,000 (Four Million United States Dollars) in favour of
Crosby Capital, LLC (the “Beneficiary”).
 
2. This Standby Letter of Credit covers all monics and liabilities (whether
actual or contingent) for up to the amount of USD 4,000,000 (Four Million United
States Dollars) which are now or shall at any time hereafter be due, owing or
payable to the Beneficiary from or by the Applicant under the terms of a
participation agreement entered into on 22nd June, 2006 between the Applicant,
Beneficiary and Argosy Energy International (as amended and in effect from time
to time, the “Colombian Participation Agreement”).
 
3. CLAIM DOCUMENTATION. Authenticated swift or tested telex claiming the sum due
and in the appropriate form designated below:
 
(a)
if a claim is being made with respect to a payment default under the Colombian
Participation Agreement, the form of Exhibit A hereto;

 
-53-

--------------------------------------------------------------------------------



(b)
if a claim is being made with respect to a Letter of Credit renewal default
under the Colombian Participation Agreement, the form of Exhibit B hereto;

 
(c)
if a claim is being made with respect to a default under the Columbian
Participation Agreement in providing an additional Letter of Credit following a
draw under a Letter of Credit, the form of Exhibit C; and/or

 
(d)
if a claim is being made with respect to an Issuing Bank credit rating downgrade
under the Colombian Participation Agreement, the form of Exhibit D hereto.

 
4. We hereby irrevocably and unconditionally undertake to honour all claims made
by the Beneficiary in accordance with the terms and conditions of this Standby
Letter of Credit within five (5) Business Days after our receipt thereof
provided such claim documentation is received on or prior to 5:30pm (Greenwich
Meantime) on the Expiry Date or on any day prior to the Expiry Date. For the
purposes of this Standby Letter of Credit, “Business Day” shall mean any day
(other than a Saturday or Sunday) on which banks are open for business in
London.
 
5. It is further agreed that this Standby Letter of Credit shall be without
prejudice to such rights as the Beneficiary may have at any time in respect of
any security that the Beneficiary may hold for the said indebtedness and
liabilities and that our liability shall not be affected by giving time or other
indulgence to the Applicant, or by the Beneficiary realizing or entering into
any compromise with depositors or any other collateral the Beneficiary may hold
at any time in respect of the said liability.
 
6. TT Reimbursement and partial drawings are allowed.
 
7. This Standby Letter of Credit is not assignable.
 
8. A person who is not a party to this Standby Letter of Credit has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce the terms of
this Standby Letter of Credit.
 
9. Save as may be extended in accordance with the terms below, this Standby
Letter of Credit expires at the counters of Standard Bank Plc on the Expiry
Date. At any time no less than 90 days but no more than 120 days prior to the
Expiry Date, the Applicant may by written notice addressed to the Issuing Bank
request that the Expiry Date is extended for an additional period not to exceed
one year. The Issuing Bank shall, no later than 30 days after receiving such
request, notify the Beneficiary and the Applicant of its acceptance or rejection
of such request and, if accepted, confirm the new Expiry Date.
 
10. All documents presented to the Issuing Bank in connection with any demand
for payment under this Letter of Credit, as well as all notices and other
communications to the Issuing Bank in respect hereof, shall be in writing, shall
make specific reference to this Standby Letter of Credit by number and shall be
delivered to the Issuing Bank at its office located at Standard Bank PLC, Canon
Bridge House, 25 Dowgate Hill, London, EC4R 2SB (or at any other office of the
Issuing Bank as may be designated by the Issuing Bank by written notice
delivered to the Beneficiary) by authenticated SWIFT message (or any other form
of communication previously agreed in writing with the Issuing Bank) to the
following address (or at any number(s) designated by the Issuing Bank by written
notice delivered to the Beneficiary), as applicable: [please provide].
 
-54-

--------------------------------------------------------------------------------



11. This Standby Letter of Credit is subject to the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce,
Publication No. 500 (the “UCP”). This Standby Letter of Credit shall be governed
by the laws of the State of New York, and the state and federal courts located
in the State, County and City of New York shall have non-exclusive jurisdiction
in any action or proceeding arising out of this Standby Letter of Credit.
 
12. Demand for payment under this Standby Letter of Credit shall be presented
directly to the Issuing Bank and shall not be negotiated.
 
13. Standard Bank Plc’s charges are for the account of the Applicant, all other
charges are for the account of the Beneficiary.
 
14. By paying the Beneficiary an amount demanded in accordance with this Standby
Letter of Credit, the Issuing Bank makes no representation as to the correctness
of the amount demanded or of the calculations and representations of the
Beneficiary required by this Letter of Credit.
 
15. This Standby Letter of Credit sets forth in full the Issuing Bank’s
undertaking, and such undertaking shall not be deemed in any way to be modified,
amended, amplified or otherwise affected by any document, instrument or
agreement referred to herein (including, without limitation, the Colombian
Participation Agreement or credit agreement to which is relates), except only
the Uniform Customs and the certificate(s) provided for herein.


STANDARD BANK PLC
   
By:
 
Title:
         
By:
 
Title:
 

 
-55-

--------------------------------------------------------------------------------



Exhibit A
Irrevocable Letter of Credit
No.   
 
CERTIFICATE FOR A PAYMENT DEFAULT
 
The undersigned hereby certifies to Standard Bank PLC (the “Issuing Bank”), with
reference to Irrevocable Letter of Credit No. _______ (the “Letter of Credit”)
issued by the Issuing Bank in favor of Crosby Capital, LLC (the “Beneficiary”),
and fur the account of Gran Tierra Energy Inc. (the “Account Party”), that the
undersigned is a duly authorized officer of the Beneficiary, that any
capitalized term used but not defined herein shall have its respective meaning
set forth in the Letter of Credit or the Colombian Participation ion Agreement
referred to therein and that:
 
The Beneficiary is entitled to draw $[  ] (the “Draw Amount”) under the Letter
of Credit, which is the exact amount that is owed to the Beneficiary under the
Colombian Participation Agreement. The Beneficiary hereby directs the Issuing
Bank to pay the Draw Amount by wire transfer of such amount in immediately
available funds to the account of the Beneficiary specified below:
 
Bank Name:
Address:
ABA No.:
Account Name:
Account No.:
Attention:
 
[Include either [A] or [B].]
 

[A]
[The Beneficiary further certifies to the Issuing Bank that attached hereto is
the written agreement of the Account Party acknowledging that the Draw Amount is
due to the Beneficiary under the Colombian Participation Agreement and that the
Account Party and its affiliates have failed to make such payment.]

 

[B]
[Include either [1] or [2]]

 
[(1)] [The Beneficiary further certifies to the Issuing Bank that:
 
(a) an award of the Panel provided in Section 11.2 of the Colombian
Participation Agreement, provided for payment of the Draw Amount to the
Beneficiary (the “Crosby Arbitration Award”); and
 
(b) within 10 business days of the Crosby Arbitration Award, (i) the Crosby
Arbitration Award has not been paid and (ii) the Crosby Arbitration Award has
not been appealed.]
 
[(2)] [The Beneficiary further certifies to the Issuing Bank that:
 
(a) an award of the Panel provided in Section 11.2 of the Colombian
Participation Agreement, provided for payment of the Draw Amount to the
Beneficiary (the “Crosby Arbitration Award”);
 
-56-

--------------------------------------------------------------------------------



Exhibit A
Irrevocable Letter of Credit
No.   
 
(b) within 10 business days of the Crosby Arbitration Award, (i) the Crosby
Arbitration Award was not paid and (ii) the Crosby Arbitration Award was
appealed;
 
(c) a final determination of the Crosby Arbitration Award favorable to the
Beneficiary has been entered (the “Crosby Final Determination”) on appeal; and
 
(d) the Beneficiary has not been paid in full the amount of the Crosby Final
Determination within 5 business days of such Crosby Final Determination.]
 
IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the ___ day of _____, ______.
 

CROSBY CAPITAL, LLC    
By:
 
Title:
   

 
-57-

--------------------------------------------------------------------------------


 
Exhibit B
Irrevocable Letter of Credit
No.   
 
 
CERTIFICATE FOR A LETTER OF CREDIT RENEWAL DEFAULT
 
The undersigned hereby certifies to Standard Bank PLC (the “Issuing Bank”), with
reference to Irrevocable Letter of Credit No. ____ (the “Letter of Credit”)
issued by the Issuing Bank in favor of Crosby Capital, LLC (the “Beneficiary”),
and for the account of Gran Tierra Energy Inc. (the “Account Party”), that the
undersigned is a duly authorized officer of the Beneficiary, that any
capitalized term used but not defined herein shall have its respective meaning
set forth in the Letter of Credit or the Colombian Participation Agreement
referred to therein and that:
 
The Beneficiary is entitled to draw the Letter of Credit in full and deposit the
Stated Amount in the escrow account at the Crosby Escrow Bank specified below
(the “Escrow Account”). The Crosby Escrow Agreement has been executed by each of
the Beneficiary and the Crosby Escrow Bank, and contains the provisions required
by the Colombian Participation Agreement. A copy of such executed Crosby Escrow
Agreement is delivered herewith. The Beneficiary hereby directs the Issuing Bank
to pay the Stated Amount under the Letter of Credit by wire transfer of such
amount in immediately available finds directly to the Escrow Account, as
follows:
 
Bank Name:
Address:
ABA No.:
Account Name:
Account No.:
Attention:
 
[Include either [A] or [B].]
 

[A]
The Beneficiary hereby further certifies to the Issuing Bank that: (1) the
Initial Term has not expired; and (2) the Account Party has failed to extend the
Expiry Date of the Letter of Credit for an additional one year, pursuant to
Section 9 of the Letter of Credit.]

 

[B]
The Beneficiary hereby further certifies that:

 

 
(1)
not less than 60 days nor more than 90 days prior to the Stated Termination
Date, the Beneficiary delivered written notice to the Account Party that the
Account Party is required under Section 6 of the Participation Agreement to
deliver to the Beneficiary confirmation of an extension of the Letter of Credit
for an additional period equal to the shorter of (i) one year from the Stated
Termination Date and (ii) the period ending on the last day of the Initial Term;
and

 

 
(2)
the Account Party has not provided such an extension of the Letter of Credit
prior to the date that is 10 Business Days following the date which is 60 days
prior to the Stated Termination Date.]

 
-58-

--------------------------------------------------------------------------------



Exhibit B
Irrevocable Letter of Credit
No.   
 
IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the ___ day of ______, ______.
 
CROSBY CAPITAL, LLC
 
By:
 
Title:
 

 
-59-

--------------------------------------------------------------------------------




Exhibit C
Irrevocable Letter of Credit
No.   
 
CERTIFICATE FOR A LETTER OF CREDIT REINSTATEMENT DEFAULT
 
The undersigned hereby certifies to Standard Bank PLC (the “issuing Bank”), with
reference to Irrevocable Letter of Credit No. ______ (the “Letter of Credit”)
issued by the Issuing Bank in favor of Crosby Capital, LLC (the “Beneficiary”),
and for the account of Gran Tierra Energy Inc. (the “Account Party”), that the
undersigned is a duly authorized officer of the Beneficiary, that any
capitalized term used but not defined herein shall have its respective meaning
set forth in the Letter of Credit or the Colombian Participation Agreement
referred to therein and that:
 
The Beneficiary is entitled to draw the remaining undrawn portion of the Stated
Amount of the Letter of Credit (the “Remaining Amount”) and deposit the
Remaining Amount in the escrow account at the Crosby Escrow Bank specified below
(the “Escrow Account”). The Crosby Escrow Agreement has been executed by each of
the Beneficiary and the Crosby Escrow Bank, and contains the provisions required
by the Colombian Participation Agreement. A copy of such executed Crosby Escrow
Agreement is delivered herewith. The Beneficiary hereby directs the Issuing Bank
to pay the Remaining Amount under the Letter of Credit by wire transfer of such
amount in immediately available funds directly to the Escrow Account, as
follows:
 
Bank Name:
Address:
ABA No.:
Account Name:
Account No.:
Attention:
 
The Beneficiary hereby further certifies that, following a prior draw under a
Letter of Credit, the Account Party has failed to deliver a new letter of credit
to the Beneficiary in the amount of such draw within 45 days of such draw as
required by the Columbian Participation Agreement.
 
IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the ____ day of _____, ______.
 
CROSBY CAPITAL, LLC
 
By:
 
Title:
 


-60-

--------------------------------------------------------------------------------



CERTIFICATE FOR AN ISSUING BANK CREDIT
RATING NON-MAINTENANCE DEFAULT
 
The undersigned hereby certifies to Standard Bank PLC (the “Issuing Bank”), with
reference to Irrevocable Letter of Credit No. ______ (the “Letter of Credit”)
issued by the Issuing Bank in favor of Crosby Capital, LLC (the “Beneficiary”),
and for the account of Gran Tierra Energy Inc. (the “Account Party”). that the
undersigned is a duly authorized officer of the Beneficiary, that any
capitalized term used but not defined herein shall have its respective meaning
set forth in the Letter of Credit or the Colombian Participation Agreement
referred to therein and that:
 
The Beneficiary is entitled to draw the Letter of Credit in full and deposit the
Stated Amount in the escrow account at the Crosby Escrow Bank specified below
(the “Escrow Account”). The Crosby Escrow Agreement has been executed by each of
the Beneficiary and the Crosby Escrow Bank, and contains the provisions required
by the Colombian Participation Agreement. A copy of such executed Crosby Escrow
Agreement is delivered herewith. The Beneficiary hereby directs the Issuing Bank
to pay the Stated Amount under the Letter of Credit by wire transfer of such
amount in immediately available funds directly to the Escrow Account, as
follows:
 
Bank Name:
Address:
ABA No.:
Account Name:
Account No.:
Attention:
The Beneficiary hereby further certifies that:
 

 
A.
the Beneficiary delivered written notice to the Account Party that the Issuing
Bank’s credit rating has fallen below the Issuer Acceptable Credit Rating and
requested delivery of a replacement Letter of Credit as required under Section 6
of the Participation Agreement; and

 

 
B.
the Account Party has not within 15 business days following receipt of such
notice provided such a replacement Letter of Credit.

 
IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the
 
____ day of ______, _______.
 
CROSBY CAPITAL, LLC
 
By:
 
Title:
 

 
-61-

--------------------------------------------------------------------------------

